Securities Purchase Agreement

 

This Securities Purchase Agreement (this “Agreement”), dated as of October 17,
2017, is entered into by and between Drone Guarder, Inc., a Nevada corporation
(“Company”), and Chicago Venture Partners, L.P., a Utah limited partnership, its
successors and/or assigns (“Investor”).

A.       Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).

B.       Investor desires to purchase and Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement (i) a Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $445,000.00 (the “Note”), convertible into shares of common
stock, $0.001 par value per share, of Company (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in such Note, and
(ii) a Warrant to Purchase Shares of Common Stock, substantially in the form
attached hereto as Exhibit B (the “Warrant”).

C.       This Agreement, the Note, the Warrant, the Pledge Agreement (as defined
below), the Secured Investor Notes (as defined below), and all other
certificates, documents, agreements, resolutions and instruments delivered to
any party under or in connection with this Agreement, as the same may be amended
from time to time, are collectively referred to herein as the “Transaction
Documents”.

D.       For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note;
“Warrant Shares” means all shares of Common Stock issuable upon the exercise of
or pursuant to the Warrant; and “Securities” means the Note, the Conversion
Shares, the Warrant and the Warrant Shares.

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

1.                  Purchase and Sale of Securities.

1.1.            Purchase of Securities. Company shall issue and sell to Investor
and Investor agrees to purchase from Company the Note and the Warrant. In
consideration thereof, Investor shall pay (i) the amount designated as the
initial cash purchase price on the signature page to this Agreement (the
“Initial Cash Purchase Price”), and (ii) issue to Company the Secured Investor
Notes (the sum of the initial principal amounts of the Secured Investor Notes,
together with the Initial Cash Purchase Price, the “Purchase Price”). Subject to
Section 1.5, the Secured Investor Notes shall be secured by the Membership
Interest Pledge Agreement substantially in the form attached hereto as Exhibit
C, as the same may be amended from time to time (the “Pledge Agreement”). The
Purchase Price, the OID (as defined below), and the Transaction Expense Amount
(as defined below) are allocated to the Tranches (as defined in the Note) of the
Note and to the Warrant as set forth in the table attached hereto as Exhibit D.
For the avoidance of doubt, the Initial Cash Purchase Price constitutes payment
in full for the Initial Tranche (as defined in the Note) and the Warrant.

1.2.            Form of Payment. On the Closing Date, (i) Investor shall pay the
Purchase Price to Company by delivering the following at the Closing: (A) the
Initial Cash Purchase Price, which shall be delivered by wire transfer of
immediately available funds to Company, in accordance with Company’s written
wiring instructions; (B) Secured Investor Note #1 in the principal amount of
$50,000.00 duly

 1 

 

 

executed and substantially in the form attached hereto as Exhibit E (“Secured
Investor Note #1”); (C) Secured Investor Note #2 in the principal amount of
$50,000.00 duly executed and substantially in the form attached hereto as
Exhibit E (“Secured Investor Note #2”); (C) Secured Investor Note #3 in the
principal amount of $50,000.00 duly executed and substantially in the form
attached hereto as Exhibit E (“Secured Investor Note #3”); and (D) Secured
Investor Note #4 in the principal amount of $50,000.00 duly executed and
substantially in the form attached hereto as Exhibit E (“Secured Investor Note
#4”, and together with Secured Investor Note #1, Secured Investor Note #2, and
Secured Investor Note #3, the “Secured Investor Notes”); and (ii) Company shall
deliver the duly executed Note and Warrant on behalf of Company, to Investor,
against delivery of such Purchase Price.

1.3.            Closing Date. Subject to the satisfaction (or written waiver) of
the conditions set forth in Section 5 and Section 6 below, the date of the
issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be October 17, 2017, or such other mutually agreed upon date. The
closing of the transactions contemplated by this Agreement (the “Closing”) shall
occur on the Closing Date by means of the exchange by email of signed .pdf
documents, but shall be deemed for all purposes to have occurred at the offices
of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

1.4.            Collateral for the Note. The Note shall not be secured.

1.5.            Collateral for Secured Investor Notes. At the Closing, Investor
shall execute the Pledge Agreement, thereby granting to Company a security
interest in the collateral described therein (the “Collateral”). Investor also
agrees to file a UCC Financing Statement (Form UCC1) with the Utah Department of
Commerce in the manner set forth in the Pledge Agreement in order to perfect
Company’s security interest in the Collateral. Notwithstanding anything to the
contrary herein or in any other Transaction Document, Investor may, in
Investor’s sole discretion, add additional collateral to the Collateral covered
by the Pledge Agreement, and may substitute Collateral as Investor deems fit,
provided that the net fair market value of the substituted Collateral may not be
less than the aggregate principal balance of the Secured Investor Notes as of
the date of any such substitution. In the event of a substitution of Collateral,
Investor shall timely execute any and all amendments and documents necessary or
advisable in order to properly release the original collateral and grant a
security interest upon the substitute collateral in favor of Company, including
without limitation the filing of an applicable UCC Financing Statement Amendment
(Form UCC3) with the Utah Department of Commerce. Company agrees to sign the
documents and take such other measures requested by Investor in order to
accomplish the intent of the Transaction Documents, including without
limitation, execution of a Form UCC3 (or equivalent) termination statement
against the Collateral within five (5) Trading Days (as defined in the Note)
after written request from Investor. Company acknowledges and agrees that the
Collateral may be encumbered by other monetary liens in priority and/or
subordinate positions. The intent of the parties is that the net fair market
value of the Collateral (less any other prior liens or encumbrances) will be
equal to or greater than the aggregate outstanding balance of the Secured
Investor Notes. To the extent the fair market value of the Collateral (less any
other liens or encumbrances) is less than the total outstanding balance of all
the Secured Investor Notes, then the Collateral will be deemed to only secure
those Secured Investor Notes with an aggregate outstanding balance that is less
than or equal to such net fair market value of the Collateral, applied in
numerical order of the Secured Investor Notes. By way of example only, if the
fair market value of the Collateral is determined by appraisal to be $200,000.00
and the Collateral is encumbered by $100,000.00 of prior liens, then the net
fair market value for purposes of this section is $100,000.00 ($200,000.00 -
$100,000.00). Accordingly, the Collateral will be deemed to secure only Secured
Investor Note #1 and Secured Investor Note #2, while Secured Investor Note #3
and Secured Investor Note #4 shall be deemed unsecured. If the Collateral is
subsequently appraised for $300,000.00 with all prior liens removed, then the
Collateral will automatically be deemed to secure all of the Secured Investor
Notes.

 2 

 

 

1.6.            Original Issue Discount; Transaction Expense Amount. The Note
carries an original issue discount of $40,000.00 (the “OID”). In addition,
Company agrees to pay $5,000.00 to Investor to cover Investor’s legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of the Securities (the “Transaction
Expense Amount”), all of which amount is included in the initial principal
balance of the Note. The Purchase Price, therefore, shall be $400,000.00,
computed as follows: $445,000.00 initial principal balance, less the OID, less
the Transaction Expense Amount. The Initial Cash Purchase Price shall be the
Purchase Price less the sum of the initial principal amounts of the Secured
Investor Notes. The portions of the OID and the Transaction Expense Amount
allocated to the Initial Cash Purchase Price are set forth on Exhibit D.

2.                  Investor’s Representations and Warranties. Investor
represents and warrants to Company that as of the Effective Date: (i) this
Agreement has been duly and validly authorized; (ii) this Agreement constitutes
a valid and binding agreement of Investor enforceable in accordance with its
terms; (iii) Investor is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D of the 1933 Act; and (iv) this Agreement, the Pledge
Agreement, the Secured Investor Notes have been duly executed and delivered on
behalf of Investor.

3.                  Company’s Representations and Warranties. Company represents
and warrants to Investor that as of the Effective Date: (i) Company is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has the requisite corporate power to own its
properties and to carry on its business as now being conducted; (ii) Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary; (iii) Company has registered its
Common Stock under Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), and is obligated to file reports pursuant to
Section 13 or Section 15(d) of the 1934 Act; (iv) each of the Transaction
Documents and the transactions contemplated hereby and thereby, have been duly
and validly authorized by Company and all necessary actions have been taken; (v)
this Agreement, the Note, the Warrant, and the other Transaction Documents have
been duly executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms; (vi) the
execution and delivery of the Transaction Documents by Company, the issuance of
Securities in accordance with the terms hereof, and the consummation by Company
of the other transactions contemplated by the Transaction Documents do not and
will not conflict with or result in a breach by Company of any of the terms or
provisions of, or constitute a default under (a) Company’s formation documents
or bylaws, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Company is a party or
by which it or any of its properties or assets are bound, including, without
limitation, any listing agreement for the Common Stock, or (c) any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal, state or foreign regulatory body,
administrative agency, or other governmental body having jurisdiction over
Company or any of Company’s properties or assets; (vii) no further
authorization, approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization, or stock exchange or market or the
stockholders or any lender of Company is required to be obtained by Company for
the issuance of the Securities to Investor or the entering into of the
Transaction Documents; (viii) none of Company’s filings with the SEC contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading; (ix) Company has filed all reports, schedules, forms,
statements and other documents required to be filed by Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension; (x) there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board
or body pending or, to the knowledge of Company, threatened against or affecting
Company before or by any governmental authority or non-

 3 

 

 

governmental department, commission, board, bureau, agency or instrumentality or
any other person, wherein an unfavorable decision, ruling or finding would have
a material adverse effect on Company or which would adversely affect the
validity or enforceability of, or the authority or ability of Company to perform
its obligations under, any of the Transaction Documents; (xi) Company has not
consummated any financing transaction that has not been disclosed in a periodic
filing or current report with the SEC under the 1934 Act; (xii) Company is not,
nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act; (xiii) with respect to any commissions, placement agent or finder’s fees or
similar payments that will or would become due and owing by Company to any
person or entity as a result of this Agreement or the transactions contemplated
hereby (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; (xiv) Investor
shall have no obligation with respect to any Broker Fees or with respect to any
claims made by or on behalf of other persons for fees of a type contemplated in
this subsection that may be due in connection with the transactions contemplated
hereby and Company shall indemnify and hold harmless each of Investor,
Investor’s employees, officers, directors, stockholders, members, managers,
agents, and partners, and their respective affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorneys’ fees) and expenses suffered in respect of any such claimed Broker
Fees; (xv) when issued, the Conversion Shares and the Warrant Shares will be
duly authorized, validly issued, fully paid for and non-assessable, free and
clear of all liens, claims, charges and encumbrances; (xvi) neither Investor nor
any of its officers, directors, stockholders, members, managers, employees,
agents or representatives has made any representations or warranties to Company
or any of its officers, directors, employees, agents or representatives except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents,
Company is not relying on any representation, warranty, covenant or promise of
Investor or its officers, directors, members, managers, employees, agents or
representatives other than as set forth in the Transaction Documents; (xvii)
Company acknowledges that the State of Utah has a reasonable relationship and
sufficient contacts to the transactions contemplated by the Transaction
Documents and any dispute that may arise related thereto such that the laws and
venue of the State of Utah, as set forth more specifically in Section 10.3
below, shall be applicable to the Transaction Documents and the transactions
contemplated therein; and (xviii) Company has performed due diligence and
background research on Investor and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters Company may consider relevant to the undertakings and
relationships contemplated by the Transaction Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.

4.                  Company Covenants. Until all of Company’s obligations under
all of the Transaction Documents are paid and performed in full, or within the
timeframes otherwise specifically set forth below, Company will at all times
comply with the following covenants: (i) so long as Investor beneficially owns
any of the Securities and for at least twenty (20) Trading Days thereafter,
Company will timely file on the applicable deadline all reports required to be
filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and will
take all reasonable action under its control to ensure that adequate current
public information with respect to Company, as required in accordance with Rule
144 of the 1933 Act, is publicly available, and will not terminate its status as
an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would permit such

 4 

 

 

termination; (ii) the Common Stock shall be listed or quoted for trading on any
of (a) NYSE, (b) NASDAQ, (c) OTCQX, (d) OTCQB, or (e) OTC Pink Current
Information; (iii) when issued, the Conversion Shares and the Warrant Shares
will be duly authorized, validly issued, fully paid for and non-assessable, free
and clear of all liens, claims, charges and encumbrances; (iv) trading in
Company’s Common Stock will not be suspended, halted, chilled, frozen, reach
zero bid or otherwise cease on Company’s principal trading market; (v) Company
will not transfer, assign, sell, pledge, hypothecate or otherwise alienate or
encumber the Secured Investor Notes in any way without the prior written consent
of Investor, which consent may be given or withheld in Investor’s sole and
absolute discretion; (vi) Company will not have any Variable Security Holders
(as defined below), excluding Investor, without Investor’s prior written
consent, which consent may be granted or withheld in Investor’s sole and
absolute discretion; and (vii) at Closing and on the first day of each calendar
quarter for so long as the Note remains outstanding or on any other date during
which the Note is outstanding, as may be requested by Investor, Company shall
cause its Chief Executive Officer to provide to Investor a certificate in
substantially the form attached hereto as Exhibit F (the “Officer’s
Certificate”) certifying in his personal capacity and in his capacity as Chief
Executive Officer of Company the number of Variable Security Holders of Company
as of the date the applicable Officer’s Certificate is executed. For purposes
hereof, the term “Variable Security Holder” means any holder of any Company
securities that (A) have or may have conversion rights of any kind, contingent,
conditional or otherwise, in which the number of shares that may be issued
pursuant to such conversion right varies with the market price of the Common
Stock, or (B) are or may become convertible into Common Stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion price that varies with the market price of the Common Stock, even if
such security only becomes convertible following an event of default, the
passage of time, or another trigger event or condition (each a “Variable
Security Issuance”). For avoidance of doubt, the issuance of shares of Common
Stock under, pursuant to, in exchange for or in connection with any contract or
instrument, whether convertible or not, is deemed a Variable Security Issuance
for purposes hereof if the number of shares of Common Stock to be issued is
based upon or related in any way to the market price of the Common Stock,
including, but not limited to, Common Stock issued in connection with a Section
3(a)(9) exchange, a Section 3(a)(10) settlement, or any other similar settlement
or exchange.

5.                  Conditions to Company’s Obligation to Sell. The obligation
of Company hereunder to issue and sell the Securities to Investor at the Closing
is subject to the satisfaction, on or before the Closing Date, of each of the
following conditions:

5.1.            Investor shall have executed this Agreement, the Pledge
Agreement, the Secured Investor Notes and delivered the same to Company.

5.2.            Investor shall have delivered the Initial Cash Purchase Price to
Company in accordance with Section 1.2 above.

6.                  Conditions to Investor’s Obligation to Purchase. The
obligation of Investor hereunder to purchase the Securities at the Closing is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, provided that these conditions are for Investor’s sole
benefit and may be waived by Investor at any time in its sole discretion:

6.1.            Company shall have executed this Agreement, the Warrant, and the
Note and delivered the same to Investor.

6.2.            Company’s Chief Executive Officer shall have executed the
Officer’s Certificate and delivered the same to Investor.

 5 

 

 

6.3.            Company shall have executed and delivered to Investor the Pledge
Agreement.

6.4.            Company shall have delivered to Investor a fully executed
Irrevocable Letter of Instructions to Transfer Agent (the “TA Letter”)
substantially in the form attached hereto as Exhibit G acknowledged and agreed
to in writing by Company’s transfer agent (the “Transfer Agent”).

6.5.            Company shall have delivered to Investor a fully executed
Secretary’s Certificate substantially in the form attached hereto as Exhibit H
evidencing Company’s approval of the Transaction Documents.

6.6.            Company shall have delivered to Investor a fully executed Share
Issuance Resolution substantially in the form attached hereto as Exhibit I to be
delivered to the Transfer Agent.

6.7.            Company shall have delivered to Investor fully executed copies
of all other Transaction Documents required to be executed by Company herein or
therein.

7.                  Reservation of Shares. On the date hereof, Company will
reserve 18,000,000 shares of Common Stock from its authorized and unissued
Common Stock to provide for all issuances of Common Stock under the Note and
Warrant (the “Share Reserve”). Company further agrees to add additional shares
of Common Stock to the Share Reserve in increments of 1,000,000 shares as and
when requested by Investor if as of the date of any such request the number of
shares being held in the Share Reserve is less than (i) three (3) times the
number of shares of Common Stock obtained by dividing the Outstanding Balance
(as defined in the Note) as of the date of the request by the Installment
Conversion Price (as defined in the Note), plus (ii) three (3) times the number
of Warrant Shares (as determined pursuant to the Warrant) deliverable upon full
exercise of the Warrant. Company shall further require the Transfer Agent to
hold the shares of Common Stock reserved pursuant to the Share Reserve
exclusively for the benefit of Investor and to issue such shares to Investor
promptly upon Investor’s delivery of a conversion notice under the Note or a
notice of exercise under the Warrant. Finally, Company shall require the
Transfer Agent to issue shares of Common Stock pursuant to the Note and the
Warrant to Investor out of its authorized and unissued shares, and not the Share
Reserve, to the extent shares of Common Stock have been authorized, but not
issued, and are not included in the Share Reserve. The Transfer Agent shall only
issue shares out of the Share Reserve to the extent there are no other
authorized shares available for issuance and then only with Investor’s written
consent.

8.                  OFAC; Patriot Act.

8.1.            OFAC Certification. Company certifies that (i) it is not acting
on behalf of any person, group, entity, or nation named by any Executive Order
or the United States Treasury Department, through its Office of Foreign Assets
Control (“OFAC”) or otherwise, as a terrorist, “Specially Designated Nation”,
“Blocked Person”, or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by OFAC or another department of the United States government, and
(ii) Company is not engaged in this transaction on behalf of, or instigating or
facilitating this transaction on behalf of, any such person, group, entity or
nation.

8.2.            Foreign Corrupt Practices. Neither Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of Company or any subsidiary has, in the course of his actions for, or
on behalf of, Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 6 

 



8.3.            Patriot Act. Company shall not (i) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the OFAC) that prohibits or limits Investor from making any
advance or extension of credit to Company or from otherwise conducting business
with Company, or (ii) fail to provide documentary and other evidence of
Company’s identity as may be requested by Investor at any time to enable
Investor to verify Company’s identity or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318. Company shall comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect. Upon Investor’s request from time to
time, Company shall certify in writing to Investor that Company’s
representations, warranties and obligations under this Section 8.3 remain true
and correct and have not been breached. Company shall immediately notify
Investor in writing if any of such representations, warranties or covenants are
no longer true or have been breached or if Company has a reasonable basis to
believe that they may no longer be true or have been breached. In connection
with such an event, Company shall comply with all requirements of law and
directives of governmental authorities and, at Investor’s request, provide to
Investor copies of all notices, reports and other communications exchanged with,
or received from, governmental authorities relating to such an event. Company
shall also reimburse Investor any expense incurred by Investor in evaluating the
effect of such an event on the loan secured hereby, in obtaining any necessary
license from governmental authorities as may be necessary for Investor to
enforce its rights under the Transaction Documents, and in complying with all
requirements of law applicable to Investor as the result of the existence of
such an event and for any penalties or fines imposed upon Investor as a result
thereof.

9.                  Terms of Future Financings. So long as the Note is
outstanding, upon any issuance by Company of any security with any term or
condition more favorable to the holder of such security or with a term in favor
of the holder of such security that was not similarly provided to Investor in
the Transaction Documents, then Company shall notify Investor of such additional
or more favorable term and such term, at Investor’s option, shall become a part
of the Transaction Documents for the benefit of Investor. Additionally, if
Company fails to notify Investor of any such additional or more favorable term,
but Investor becomes aware that Company has granted such a term to any third
party, Investor may notify Company of such additional or more favorable term and
such term shall become a part of the Transaction Documents retroactive to the
date on which such term was granted to the applicable third party. The types of
terms contained in another security that may be more favorable to the holder of
such security include, but are not limited to, terms addressing conversion
discounts, conversion lookback periods, interest rates, original issue
discounts, stock sale price, conversion price per share, warrant coverage,
warrant exercise price, and anti-dilution/conversion and exercise price resets.

10.              Miscellaneous. The provisions set forth in this Section 10
shall apply to this Agreement, as well as all other Transaction Documents as if
these terms were fully set forth therein; provided, however, that in the event
there is a conflict between any provision set forth in this Section 10 and any
provision in any other Transaction Document, the provision in such other
Transaction Document shall govern.

10.1.        Certain Capitalized Terms. To the extent any capitalized term used
in any Transaction Document is defined in any other Transaction Document (as
noted therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled or
terminated.

 7 

 

 

10.2.        Arbitration of Claims. The parties shall submit all Claims (as
defined in Exhibit J) arising under this Agreement or any other Transaction
Document or any other agreement between the parties and their affiliates or any
Claim relating to the relationship of the parties to binding arbitration
pursuant to the arbitration provisions set forth in Exhibit J attached hereto
(the “Arbitration Provisions”). The parties hereby acknowledge and agree that
the Arbitration Provisions are unconditionally binding on the parties hereto and
are severable from all other provisions of this Agreement. By executing this
Agreement, Company represents, warrants and covenants that Company has reviewed
the Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Company will not take a position contrary to
the foregoing representations. Company acknowledges and agrees that Investor may
rely upon the foregoing representations and covenants of Company regarding the
Arbitration Provisions.

10.3.        Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah. Each party consents to and expressly
agrees that the exclusive venue for arbitration of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah. Without modifying the parties’
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents (and notwithstanding the terms (specifically including any governing
law and venue terms) of any transfer agent services agreement or other agreement
between the Transfer Agent and Company, such litigation specifically includes,
without limitation any action between or involving Company and the Transfer
Agent under the TA Letter or otherwise related to Investor in any way
(specifically including, without limitation, any action where Company seeks to
obtain an injunction, temporary restraining order, or otherwise prohibit the
Transfer Agent from issuing shares of Common Stock to Investor for any reason)),
each party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Company covenants and agrees to
name Investor as a party in interest in, and provide written notice to Investor
in accordance with Section 10.13 below prior to bringing or filing, any action
(including without limitation any filing or action against any person or entity
that is not a party to this Agreement, including without limitation the Transfer
Agent) that is related in any way to the Transaction Documents or any
transaction contemplated herein or therein, including without limitation any
action brought by Company to enjoin or prevent the issuance of any shares of
Common Stock to Investor by the Transfer Agent, and further agrees to timely
name Investor as a party to any such action. Company acknowledges that the
governing law and venue provisions set forth in this Section 10.3 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Company’s agreements set forth in this Section 10.3 Investor would not have
entered into the Transaction Documents.

 8 

 

 

10.4.        Specific Performance. Company acknowledges and agrees that
irreparable damage may occur to Investor in the event that Company fails to
perform any material provision of this Agreement or any of the other Transaction
Documents in accordance with its specific terms. It is accordingly agreed that
Investor shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or such other Transaction Document
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which the Investor may be entitled
under the Transaction Documents, at law or in equity. For the avoidance of
doubt, in the event Investor seeks to obtain an injunction against Company or
specific performance of any provision of any Transaction Document, such action
shall not be a waiver of any right of Investor under any Transaction Document,
at law, or in equity, including without limitation its rights to arbitrate any
Claim pursuant to the terms of the Transaction Documents.

10.5.        Calculation Disputes. Notwithstanding the Arbitration Provisions,
in the case of a dispute as to any determination or arithmetic calculation under
the Transaction Documents, including without limitation, calculating the
Outstanding Balance, Warrant Shares, Exercise Shares (as defined in the
Warrant), Delivery Shares (as defined in the Warrant), Lender Conversion Price
(as defined in the Note), Lender Conversion Shares (as defined in the Note),
Installment Conversion Price, Installment Conversion Shares (as defined in the
Note), Conversion Factor (as defined in the Note), Market Price (as defined in
the Note), or VWAP (as defined in the Note) (each, a “Calculation”), Company or
Investor (as the case may be) shall submit any disputed Calculation via email or
facsimile with confirmation of receipt (i) within two (2) Trading Days after
receipt of the applicable notice giving rise to such dispute to Company or
Investor (as the case may be) or (ii) if no notice gave rise to such dispute, at
any time after Investor learned of the circumstances giving rise to such
dispute. If Investor and Company are unable to agree upon such Calculation
within two (2) Trading Days of such disputed Calculation being submitted to
Company or Investor (as the case may be), then Investor will promptly submit via
email or facsimile the disputed Calculation to Unkar Systems Inc. (“Unkar
Systems”). Investor shall cause Unkar Systems to perform the Calculation and
notify Company and Investor of the results no later than ten (10) Trading Days
from the time it receives such disputed Calculation. Unkar Systems’
determination of the disputed Calculation shall be binding upon all parties
absent demonstrable error. Unkar Systems’ fee for performing such Calculation
shall be paid by the incorrect party, or if both parties are incorrect, by the
party whose Calculation is furthest from the correct Calculation as determined
by Unkar Systems. In the event Company is the losing party, no extension of the
Delivery Date (as defined in the Note) shall be granted and Company shall incur
all effects for failing to deliver the applicable shares in a timely manner as
set forth in the Transaction Documents. Notwithstanding the foregoing, Investor
may, in its sole discretion, designate an independent, reputable investment bank
or accounting firm other than Unkar Systems to resolve any such dispute and in
such event, all references to “Unkar Systems” herein will be replaced with
references to such independent, reputable investment bank or accounting firm so
designated by Investor.

10.6.        Counterparts. Each Transaction Document may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument. The parties hereto confirm that
any electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

10.7.        Document Imaging. Investor shall be entitled, in its sole
discretion, to image or make copies of all or any selection of the agreements,
instruments, documents, and items and records governing, arising from or
relating to any of Company’s loans, including, without limitation, this
Agreement and the other Transaction Documents, and Investor may destroy or
archive the paper originals. The parties hereto (i) waive any right to insist or
require that Investor produce paper originals, (ii) agree that such images shall
be accorded the same force and effect as the paper originals, (iii) agree that
Investor is entitled to use such images in lieu of destroyed or archived
originals for any purpose, including as admissible evidence in any demand,
presentment or other proceedings, and (iv) further agree that any executed
facsimile (faxed), scanned, emailed, or other imaged copy of this Agreement or
any other Transaction Document shall be deemed to be of the same force and
effect as the original manually executed document.

 9 

 



10.8.        Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

10.9.        Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

10.10.    Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Company and Investor, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Company and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.

10.11.    No Reliance. Company acknowledges and agrees that neither Investor nor
any of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to Company or any of its officers,
directors, representatives, agents or employees except as expressly set forth in
the Transaction Documents and, in making its decision to enter into the
transactions contemplated by the Transaction Documents, Company is not relying
on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, agents or representatives other than as
set forth in the Transaction Documents.

10.12.    Amendments. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by both parties hereto.

10.13.    Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

If to Company:

 

Drone Guarder, Inc.

Attn: Adam Taylor

86-90 Paul Street

London, ENG EC2A 4NE

United Kingdom

 

 10 

 





If to Investor:

 

Chicago Venture Partners, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

10.14.    Successors and Assigns. This Agreement or any of the severable rights
and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its
affiliates, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.

10.15.    Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

10.16.    Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

10.17.    Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the Warrant, and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s and Investor’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144 under the 1933 Act). The parties agree that such
liquidated damages are a reasonable estimate of Investor’s actual 

 11 

 

 

damages and not a penalty, and shall not be deemed in any way to limit any other
right or remedy Investor may have hereunder, at law or in equity. The parties
acknowledge and agree that under the circumstances existing at the time this
Agreement is entered into, such liquidated damages are fair and reasonable and
are not penalties. All fees, charges, and default interest provided for in the
Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.

10.18.    Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
Investor would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Investor (together with its affiliates)
to beneficially own a number of shares exceeding the Maximum Percentage (as
defined in the Note), then Company must not issue to Investor the shares that
would cause Investor to exceed the Maximum Percentage. The shares of Common
Stock issuable to Investor that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Company
shall reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the 1934 Act.

10.19.    Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement or any of the other Transaction Documents, the parties agree that
the party who is awarded the most money (which, for the avoidance of doubt,
shall be determined without regard to any statutory fines, penalties, fees, or
other charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant, or (ii) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note or the Warrant; then
Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

10.20.    Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 12 

 

 

10.21.    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

10.22.    Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.

10.23.    No Changes; Signature Pages. Company, as well as the person signing
each Transaction Document on behalf of Company, represents and warrants to
Investor that it has not made any changes to this Agreement or any other
Transaction Document except those that have been conspicuously disclosed to
Investor in a “redline” or similar draft of the applicable Transaction Document,
which clearly marks all changes Company has made to the applicable Transaction
Document. Moreover, the versions of the Transaction Documents signed by Company
are the same versions Investor delivered to Company as being the “final”
versions of the Transaction Documents and Company represents and warrants that
it has not made any changes to such “final” versions of the Transaction
Documents and that the versions Company signed are the same versions Investor
delivered to it. In the event Company has made any changes to any Transaction
Document that are not conspicuously disclosed to Investor in a “redline” or
similar draft of the applicable Transaction Document and that have not been
explicitly accepted and agreed upon by Investor, Company acknowledges and agrees
that any such changes shall not be considered part of the final document set.
Finally, and in furtherance of the foregoing, Company agrees and authorizes
Investor to compile the “final” versions of the Transaction Documents, which
shall consist of Company’s executed signature pages for all Transaction
Documents being applied to the last set of the Transaction Documents that
Investor delivered to Company, and Company agrees that such versions of the
Transaction Documents that have been collated by Investor shall be deemed to be
the final versions of the Transaction Documents for all purposes.

10.24.    Voluntary Agreement. Company has carefully read this Agreement and
each of the other Transaction Documents and has asked any questions needed for
Company to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Company has had the opportunity to seek the advice of an attorney of Company’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

[Remainder of page intentionally left blank; signature page follows]

 

 13 

 

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note: $445,000.00

 

Initial Cash Purchase Price: $200,000.00

 

 

INVESTOR:

 

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C.,

 its General Partner

 





By: CVM, Inc., its Manager

 

 

By:              

 John M. Fife, President

 

 

 

COMPANY:

 

Drone Guarder, Inc.

 

 

By:                

Printed Name:                

Title:                

 

 14 

 

 

ATTACHED EXHIBITS:

 

ExhibitA                  Note

ExhibitB                   Warrant

ExhibitC                   Membership Interest Pledge Agreement

ExhibitD                  Allocation of Purchase Price

ExhibitE                   Form of Secured Investor Note

ExhibitF                    Officer’s Certificate

ExhibitG                  Irrevocable Transfer Agent Instructions

ExhibitH                  Secretary’s Certificate

ExhibitI                     Share Issuance Resolution

ExhibitJ                     Arbitration Provisions

 

 15 

 

  

Exhibit J

 

ARBITRATION PROVISIONS

 

1.       Dispute Resolution. For purposes of this Exhibit J, the term “Claims”
means any disputes, claims, demands, causes of action, requests for injunctive
relief, requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The term
“Claims” specifically excludes a dispute over Calculations. The parties to the
Agreement (the “parties”) hereby agree that the arbitration provisions set forth
in this Exhibit J (“Arbitration Provisions”) are binding on each of them. As a
result, any attempt to rescind the Agreement (or these Arbitration Provisions)
or declare the Agreement (or these Arbitration Provisions) or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement. Any capitalized term not defined in
these Arbitration Provisions shall have the meaning set forth in the Agreement.

2.       Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.

3.       The Arbitration Act. The parties hereby incorporate herein the
provisions and procedures set forth in the Utah Uniform Arbitration Act, U.C.A.
§ 78B-11-101 et seq. (as amended or superseded from time to time, the
“Arbitration Act”). Notwithstanding the foregoing, pursuant to, and to the
maximum extent permitted by, Section 105 of the Arbitration Act, in the event of
conflict or variation between the terms of these Arbitration Provisions and the
provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control and the parties hereby waive or otherwise agree to vary the effect
of all requirements of the Arbitration Act that may conflict with or vary from
these Arbitration Provisions.

4.       Arbitration Proceedings. Arbitration between the parties will be
subject to the following:

4.1       Initiation of Arbitration. Pursuant to Section 110 of the Arbitration
Act, the parties agree that a party may initiate Arbitration by giving written
notice to the other party (“Arbitration Notice”) in the same manner that notice
is permitted under Section 10.13 of the Agreement; provided, however, that the
Arbitration Notice may not be given by email or fax. Arbitration will be deemed
initiated as of the date that the Arbitration Notice is deemed delivered to such
other party under Section 10.13 of the Agreement (the “Service Date”). After the
Service Date, information may be delivered, and notices may be given, by email
or fax pursuant to Section 10.13 of the Agreement or any other method permitted
thereunder. The Arbitration Notice must describe the nature of the controversy,
the remedies sought, and the election to commence Arbitration proceedings. All
Claims in the Arbitration Notice must be pleaded consistent with the Utah Rules
of Civil Procedure.

 

 16 

 

 

4.2       Selection and Payment of Arbitrator.

(a) Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company.

(b) If Investor fails to submit to Company the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Company may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Company has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Company, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Company, then Company may select the arbitrator from its
three (3) previously selected Proposed Arbitrators by providing written notice
of such selection to Investor.

(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”. If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration. If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.

(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

4.3       Applicability of Certain Utah Rules. The parties agree that the
Arbitration shall be conducted generally in accordance with the Utah Rules of
Civil Procedure and the Utah Rules of Evidence. More specifically, the Utah
Rules of Civil Procedure shall apply, without limitation, to the filing of any
pleadings, motions or memoranda, the conducting of discovery, and the taking of
any depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.

4.4       Answer and Default. An answer and any counterclaims to the Arbitration
Notice shall be required to be delivered to the party initiating the Arbitration
within twenty (20) calendar days after the Arbitration Commencement Date. If an
answer is not delivered by the required deadline, the arbitrator must provide
written notice to the defaulting party stating that the arbitrator will enter a
default award against such party if such party does not file an answer within
five (5) calendar days of receipt of such notice. If an answer is not filed
within the five (5) day extension period, the arbitrator must render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.

 

 17 

 

 

4.5       Related Litigation. The party that delivers the Arbitration Notice to
the other party shall have the option to also commence concurrent legal
proceedings with any state or federal court sitting in Salt Lake County, Utah
(“Litigation Proceedings”), subject to the following: (a) the complaint in the
Litigation Proceedings is to be substantially similar to the claims set forth in
the Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

4.6       Discovery. Pursuant to Section 118(8) of the Arbitration Act, the
parties agree that discovery shall be conducted as follows:

(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

(i)       To facts directly connected with the transactions contemplated by the
Agreement.

(ii)       To facts and information that cannot be obtained from another source
or in another manner that is more convenient, less burdensome or less expensive
than in the manner requested.

(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees. The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
All depositions will be taken in Utah.

(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests,

 

 18 

 

 

and (B) the responding party must respond to such discovery requests (as may be
limited by the arbitrator) within twenty-five (25) calendar days of the
arbitrator’s finding with respect to such discovery requests. Any party
submitting any written discovery requests, including without limitation
interrogatories, requests for production subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
before the responding party has any obligation to produce or respond to the
same, unless such obligation is deemed waived as set forth above.

(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

4.6       Dispositive Motions. Each party shall have the right to submit
dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil
Procedure (a “Dispositive Motion”). The party submitting the Dispositive Motion
may, but is not required to, deliver to the arbitrator and to the other party a
memorandum in support (the “Memorandum in Support”) of the Dispositive Motion.
Within seven (7) calendar days of delivery of the Memorandum in Support, the
other party shall deliver to the arbitrator and to the other party a memorandum
in opposition to the Memorandum in Support (the “Memorandum in Opposition”).
Within seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.

4.7       Confidentiality. All information disclosed by either party (or such
party’s agents) during the Arbitration process (including without limitation
information disclosed during the discovery process or any Appeal (defined
below)) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party (or its
agents) during the Arbitration process (including without limitation during the
discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party’s agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to Section
118(5) of the Arbitration Act, the arbitrator is hereby authorized and directed
to issue a protective order to prevent the disclosure of privileged information
and confidential information upon the written request of either party.

4.8       Authorization; Timing; Scheduling Order. Subject to all other portions
of these Arbitration Provisions, the parties hereby authorize and direct the
arbitrator to take such actions and make such rulings as may be necessary to
carry out the parties’ intent for the Arbitration proceedings to be efficient
and expeditious. Pursuant to Section 120 of the Arbitration Act, the parties
hereby agree that an Arbitration Award must be made within one hundred twenty
(120) calendar days after the Arbitration Commencement Date. The arbitrator is
hereby authorized and directed to hold a scheduling conference within ten (10)

 

 19 

 

 

calendar days after the Arbitration Commencement Date in order to establish a
scheduling order with various binding deadlines for discovery, expert testimony,
and the submission of documents by the parties to enable the arbitrator to
render a decision prior to the end of such 120-day period.

4.9       Relief. The arbitrator shall have the right to award or include in the
Arbitration Award (or in a preliminary ruling) any relief which the arbitrator
deems proper under the circumstances, including, without limitation, specific
performance and injunctive relief, provided that the arbitrator may not award
exemplary or punitive damages.

4.10       Fees and Costs. As part of the Arbitration Award, the arbitrator is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.

5.       Arbitration Appeal.

5.1       Initiation of Appeal. Following the entry of the Arbitration Award,
either party (the “Appellant”) shall have a period of thirty (30) calendar days
in which to notify the other party (the “Appellee”), in writing, that the
Appellant elects to appeal (the “Appeal”) the Arbitration Award (such notice, an
“Appeal Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below.
The date the Appellant delivers an Appeal Notice to the Appellee is referred to
herein as the “Appeal Date”. The Appeal Notice must be delivered to the Appellee
in accordance with the provisions of Paragraph 4.1 above with respect to
delivery of an Arbitration Notice. In addition, together with delivery of the
Appeal Notice to the Appellee, the Appellant must also pay for (and provide
proof of such payment to the Appellee together with delivery of the Appeal
Notice) a bond in the amount of 110% of the sum the Appellant owes to the
Appellee as a result of the Arbitration Award the Appellant is appealing. In the
event an Appellant delivers an Appeal Notice to the Appellee (together with
proof of payment of the applicable bond) in compliance with the provisions of
this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned. In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration Award.
If no party delivers an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final. The parties acknowledge and
agree that any Appeal shall be deemed part of the parties’ agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.

5.2       Selection and Payment of Appeal Panel. In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of Paragraph 5.1 above, the
Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”).

(a) Within ten (10) calendar days after the Appeal Date, the Appellee shall
select and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

(b) If the Appellee fails to submit to the Appellant the names of the Proposed
Appeal Arbitrators within ten (10) calendar days after the Appeal Date pursuant
to subparagraph (a) above, then the Appellant may at any time prior to the
Appellee so designating the Proposed Appeal Arbitrators, identify the names of
five (5) arbitrators that are designated as “neutrals” or qualified arbitrators
by Utah ADR Service (none of whom may be the Original Arbitrator) by written
notice to the Appellee. The Appellee may then, within five (5) calendar days
after the Appellant has submitted notice of its selected arbitrators to the
Appellee, select, by

 

 20 

 

 

written notice to the Appellant, three (3) of such selected arbitrators to serve
on the Appeal Panel. If the Appellee fails to select in writing within such
5-day period three (3) of the arbitrators selected by the Appellant to serve as
the members of the Appeal Panel, then the Appellant may select the three (3)
members of the Appeal Panel from the Appellant’s list of five (5) arbitrators by
providing written notice of such selection to the Appellee.

(c) If a selected Proposed Appeal Arbitrator declines or is otherwise unable to
serve, then the party that selected such Proposed Appeal Arbitrator may select
one (1) of the other five (5) designated Proposed Appeal Arbitrators within
three (3) calendar days of the date a chosen Proposed Appeal Arbitrator declines
or notifies the parties he or she is unable to serve as an arbitrator. If at
least three (3) of the five (5) designated Proposed Appeal Arbitrators decline
or are otherwise unable to serve, then the Proposed Appeal Arbitrator selection
process shall begin again in accordance with this Paragraph 5.2; provided,
however, that any Proposed Appeal Arbitrators who have already agreed to serve
shall remain on the Appeal Panel.

(d) The date that all three (3) Proposed Appeal Arbitrators selected pursuant to
this Paragraph 5.2 agree in writing (including via email) delivered to both the
Appellant and the Appellee to serve as members of the Appeal Panel hereunder is
referred to herein as the “Appeal Commencement Date”. No later than five (5)
calendar days after the Appeal Commencement Date, the Appellee shall designate
in writing (including via email) to the Appellant and the Appeal Panel the name
of one (1) of the three (3) members of the Appeal Panel to serve as the lead
arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall be
deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel. If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel. If Utah ADR Services ceases to exist or to provide a
list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.

(d) Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be paid
entirely by the Appellant.

5.3       Appeal Procedure. The Appeal will be deemed an appeal of the entire
Arbitration Award. In conducting the Appeal, the Appeal Panel shall conduct a de
novo review of all Claims described or otherwise set forth in the Arbitration
Notice. Subject to the foregoing and all other provisions of this Paragraph 5,
the Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below). Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.

5.4       Timing.

(a)       Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final. If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.

 

 21 

 

 



(b)        Subject to subparagraph (a) above, the parties hereby agree that the
Appeal must be heard by the Appeal Panel within thirty (30) calendar days of the
Appeal Commencement Date, and that the Appeal Panel must render its decision
within thirty (30) calendar days after the Appeal is heard (and in no event
later than sixty (60) calendar days after the Appeal Commencement Date).

5.5       Appeal Panel Award. The Appeal Panel shall issue its decision (the
“Appeal Panel Award”) through the lead arbitrator on the Appeal Panel.
Notwithstanding any other provision contained herein, the Appeal Panel Award
shall (a) supersede in its entirety and make of no further force or effect the
Arbitration Award (provided that any protective orders issued by the Original
Arbitrator shall remain in full force and effect), (b) be final and binding upon
the parties, with no further rights of appeal, (c) be the sole and exclusive
remedy between the parties regarding any Claims, counterclaims, issues, or
accountings presented or pleaded in the Arbitration, and (d) be promptly payable
in United States dollars free of any tax, deduction or offset (with respect to
monetary awards). Any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Appeal Panel
Award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.

5.6       Relief. The Appeal Panel shall have the right to award or include in
the Appeal Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

5.7       Fees and Costs. As part of the Appeal Panel Award, the Appeal Panel is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b) reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).

6.        Miscellaneous.

6.1       Severability. If any part of these Arbitration Provisions is found to
violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.

6.2       Governing Law. These Arbitration Provisions shall be governed by the
laws of the State of Utah without regard to the conflict of laws principles
therein.

6.3       Interpretation. The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.

6.4       Waiver. No waiver of any provision of these Arbitration Provisions
shall be effective unless it is in the form of a writing signed by the party
granting the waiver.

6.5       Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of these Arbitration Provisions.

 

[Remainder of page intentionally left blank]

 



 22 

 

 



 



CONVERTIBLE PROMISSORY NOTE

Effective Date: October 17, 2017 U.S. $445,000.00

 

FOR VALUE RECEIVED, Drone Guarder, Inc., a Nevada corporation (“Borrower”),
promises to pay to Chicago Venture Partners, L.P., a Utah limited partnership,
or its successors or assigns (“Lender”), $445,000.00 and any interest, fees,
charges, and late fees on the date that is nine (9) months after the Purchase
Price Date (the “Maturity Date”) in accordance with the terms set forth herein
and to pay interest on the Outstanding Balance (including all Tranches (as
defined below), both Conversion Eligible Tranches (as defined below) and
Subsequent Tranches (as defined below) that have not yet become Conversion
Eligible Tranches) at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. This Convertible Promissory Note
(this “Note”) is issued and made effective as of October 17, 2017 (the
“Effective Date”). This Note is issued pursuant to that certain Securities
Purchase Agreement dated October 17, 2017, as the same may be amended from time
to time, by and between Borrower and Lender (the “Purchase Agreement”). All
interest calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.

1.                  This Note carries an OID of $40,000.00. In addition,
Borrower agrees to pay $5,000.00 to Lender to cover Lender’s legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of this Note (the “Transaction Expense
Amount”), all of which amount is included in the initial principal balance of
this Note. The purchase price for this Note and the Warrant (as defined in the
Purchase Agreement) shall be $400,000.00 (the “Purchase Price”), computed as
follows: $445,000.00 original principal balance, less the OID, less the
Transaction Expense Amount. The Purchase Price shall be payable by delivery to
Borrower at Closing of the Secured Investor Notes (as defined in the Purchase
Agreement) and a wire transfer of immediately available funds in the amount of
the Initial Cash Purchase Price (as defined in the Purchase Agreement). This
Note shall be comprised of five (5) tranches (each, a “Tranche”), consisting of
(i) an initial Tranche in an amount equal to $225,000.00 and any interest,
costs, fees or charges accrued thereon or added thereto under the terms of this
Note and the other Transaction Documents (as defined in the Purchase Agreement)
(the “Initial Tranche”), and (ii) four (4) additional Tranches, each in the
amount of $55,000.00, plus any interest, costs, fees or charges accrued thereon
or added thereto under the terms of this Note and the other Transaction
Documents (each, a “Subsequent Tranche”). The Initial Tranche shall correspond
to the Initial Cash Purchase Price, $20,000.00 of the OID and the Transaction
Expense Amount, and may be converted into shares of Common Stock (as defined
below) any time subsequent to the Purchase Price Date. The first Subsequent
Tranche shall correspond to Secured Investor Note #1 and $5,000.00 of the OID,
the second Subsequent Tranche shall correspond to Secured Investor Note #2 and
$5,000.00 of the OID, the third Subsequent Tranche shall correspond to Secured
Investor Note #3 and $5,000.00 of the OID, and the fourth Subsequent Tranche
shall correspond to Secured Investor Note #4 and $5,000.00 of the OID. Lender’s
right to convert any portion of any of the Subsequent Tranches is conditioned
upon Lender’s payment in full of the Secured Investor Note corresponding to such
Subsequent Tranche (upon the satisfaction of such condition, such Subsequent
Tranche becomes a “Conversion Eligible Tranche”). In the event Lender exercises
its Lender Offset Right (as defined below) with respect to a portion of an
Investor Note and pays in full the remaining outstanding balance of such
Investor Note, the Subsequent Tranche that corresponds to such Investor Note
shall be deemed to be a Conversion Eligible Tranche only for the portion of such
Tranche that was paid for in cash by Lender and the portion of such Investor
Note that was offset pursuant to Lender’s exercise of the Lender Offset Right
shall not be included in the applicable Conversion Eligible Tranche. For the
avoidance of doubt, subject to the other terms and conditions hereof, the
Initial Tranche shall be deemed a Conversion Eligible Tranche as of the Purchase
Price Date for all purposes hereunder and may be converted in whole or in part
at any time subsequent to the Purchase Price Date, and each Subsequent Tranche
that becomes a Conversion Eligible Tranche may be converted in whole or in part
at any time subsequent to the first date on which such Subsequent Tranche
becomes a Conversion Eligible Tranche. For all purposes hereunder, Conversion
Eligible Tranches shall be converted (or redeemed, as applicable) in order of
the lowest-numbered Conversion Eligible Tranche and Conversion Eligible Tranches
may be converted (or redeemed, as applicable) in one or more separate
Conversions (as defined below), as determined in Lender’s sole discretion. At
all times hereunder, the aggregate amount of any costs, fees or charges incurred
by or assessable against Borrower hereunder, including, without limitation, any
fees, charges or premiums incurred in connection with an Event of Default (as
defined below), shall be added to the lowest-numbered then-current Conversion
Eligible Tranche.

 23 

 

 

1.                  Payment; Prepayment.

1.1.            Payment. Provided there is an Outstanding Balance, on each
Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares (as defined below),
as provided for herein, and delivered to Lender at the address or bank account
furnished to Borrower for that purpose. All payments shall be applied first to
(a) costs of collection, if any, then to (b) fees and charges, if any, then to
(c) accrued and unpaid interest, and thereafter, to (d) principal.

1.2.            Prepayment. Notwithstanding the foregoing, so long as Borrower
has not received a Lender Conversion Notice (as defined below) or an Installment
Notice (as defined below) from Lender where the applicable Conversion Shares
have not yet been delivered and so long as no Event of Default has occurred
since the Effective Date (whether declared by Lender or undeclared and
regardless of whether or not cured), then Borrower shall have the right,
exercisable on not less than five (5) Trading Days prior written notice to
Lender to prepay the Outstanding Balance of this Note, in full, in accordance
with this Section 1. Any notice of prepayment hereunder (an “Optional Prepayment
Notice”) shall be delivered to Lender at its registered address and shall state:
(i) that Borrower is exercising its right to prepay this Note, and (ii) the date
of prepayment, which shall be not less than five (5) Trading Days from the date
of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of Lender as may be
specified by Lender in writing to Borrower. If Borrower exercises its right to
prepay this Note, Borrower shall make payment to Lender of an amount in cash
equal to 125% (the “Prepayment Premium”) multiplied by the then Outstanding
Balance of this Note (the “Optional Prepayment Amount”). In the event Borrower
delivers the Optional Prepayment Amount to Lender prior to the Optional
Prepayment Date or without delivering an Optional Prepayment Notice to Lender as
set forth herein without Lender’s prior written consent, the Optional Prepayment
Amount shall not be deemed to have been paid to Lender until the Optional
Prepayment Date. Moreover, in such event the Optional Prepayment Liquidated
Damages Amount will automatically be added to the Outstanding Balance of this
Note on the day Borrower delivers the Optional Prepayment Amount to Lender. In
the event Borrower delivers the Optional Prepayment Amount without an Optional
Prepayment Notice, then the Optional Prepayment Date will be deemed to be the
date that is five (5) Trading Days from the date that the Optional Prepayment
Amount was delivered to Lender and Lender shall be entitled to exercise its
conversion rights set forth herein during such five (5) day period. In addition,
if Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to Lender within two (2) Trading Days following the
Optional Prepayment Date, Borrower shall forever forfeit its right to prepay
this Note.

2.                  Security. This Note is unsecured.

3.                  Lender Optional Conversion.

 24 

 

 

3.1.            Lender Conversions. Lender has the right at any time after the
Purchase Price Date until the Outstanding Balance has been paid in full,
including without limitation (a) until any Optional Prepayment Date (even if
Lender has received an Optional Prepayment Notice) or at any time thereafter
with respect to any amount that is not prepaid, and (b) during or after any
Fundamental Default Measuring Period, at its election, to convert (each instance
of conversion is referred to herein as a “Lender Conversion”) all or any part of
the Outstanding Balance into shares (“Lender Conversion Shares”) of fully paid
and non-assessable common stock, $0.001 par value per share (“Common Stock”), of
Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the “Conversion Amount”)
divided by the Lender Conversion Price (as defined below). Conversion notices in
the form attached hereto as Exhibit A (each, a “Lender Conversion Notice”) may
be effectively delivered to Borrower by any method of Lender’s choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Lender Conversions shall be cashless and not require further
payment from Lender. Borrower shall deliver the Lender Conversion Shares from
any Lender Conversion to Lender in accordance with Section 9 below.

3.2.            Lender Conversion Price. Subject to adjustment as set forth in
this Note, the price at which Lender has the right to convert all or any portion
of the Outstanding Balance into Common Stock is $0.25 per share of Common Stock
(the “Lender Conversion Price”). However, in the event the Market Capitalization
falls below the Minimum Market Capitalization at any time, then in such event
(a) the Lender Conversion Price for all Lender Conversions occurring after the
first date of such occurrence shall equal the lower of the Lender Conversion
Price and the Market Price as of any applicable date of Conversion, and (b) the
true-up provisions of Section 11 below shall apply to all Lender Conversions
that occur after the first date the Market Capitalization falls below the
Minimum Market Capitalization, provided that all references to the “Installment
Notice” in Section 11 shall be replaced with references to a “Lender Conversion
Notice” for purposes of this Section 3.2, all references to “Installment
Conversion Shares” in Section 11 shall be replaced with references to “Lender
Conversion Shares” for purposes of this Section 3.2, and all references to the
“Installment Conversion Price” in Section 11 shall be replaced with references
to the “Lender Conversion Price” for purposes of this Section 3.2.

3.3.            Application to Installments. Notwithstanding anything to the
contrary herein, including without limitation Section 8 hereof, Lender may, in
its sole discretion, apply all or any portion of any Lender Conversion toward
any Installment Conversion (as defined below), even if such Installment
Conversion is pending, as determined in Lender’s sole discretion, by delivering
written notice of such election (which notice may be included as part of the
applicable Lender Conversion Notice) to Borrower at any date on or prior to the
applicable Installment Date. In such event, Borrower may not elect to allocate
such portion of the applicable Installment Amount pursuant to this Section 3.3
in the manner prescribed in Section 8.3; rather, Borrower must reduce the
applicable Installment Amount by the Conversion Amount described in this Section
3.3.

4.                  Defaults and Remedies.

4.1.            Defaults. The following are events of default under this Note
(each, an “Event of Default”): (a) Borrower fails to pay any principal,
interest, fees, charges, or any other amount when due and payable hereunder; (b)
Borrower fails to deliver any Lender Conversion Shares in accordance with the
terms hereof; (c) Borrower fails to deliver any Installment Conversion Shares
(as defined below) or True-Up Shares (as defined below) in accordance with the
terms hereof; (d) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; (e) Borrower becomes insolvent or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any; (f) Borrower makes a
general assignment for the benefit of creditors; (g) Borrower files a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); (h) an involuntary bankruptcy proceeding is commenced or filed against
Borrower; (i) Borrower defaults or otherwise fails to observe or perform any
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document, other than those specifically set forth in this
Section 4.1 and Section 4 of the Purchase Agreement; (j) any representation,
warranty or other statement made or furnished by or on behalf of Borrower to
Lender herein, in any Transaction Document, or otherwise in connection with the
issuance of this Note is false, incorrect, incomplete or misleading in any
material respect when made or furnished; (k) the occurrence of a Fundamental
Transaction without Lender’s prior written consent; (l) Borrower fails to
maintain the Share Reserve as required under the Purchase Agreement; (m)
Borrower effectuates a reverse split of its Common Stock without twenty (20)
Trading Days prior written notice to Lender; (n) any money judgment, writ or
similar process is entered or filed against Borrower or any subsidiary of
Borrower or any of its property or other assets for more than $100,000.00, and
shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; (o) Borrower fails to be
DWAC Eligible; (p) Borrower fails to observe or perform any covenant set forth
in Section 4 of the Purchase Agreement, or (q) Borrower breaches any covenant or
other term or condition contained in any Other Agreements.

 25 

 

 

4.2.            Remedies. At any time and from time to time after Lender becomes
aware of the occurrence of any Event of Default, Lender may accelerate this Note
by written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (d), (e), (f), (g) or (h) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law (“Default
Interest”); provided, however, that no Default Interest shall accrue during the
Fundamental Default Measuring Period. For the avoidance of doubt, Lender may
continue making Lender Conversions at any time following an Event of Default
until such time as the Outstanding Balance is paid in full. Borrower further
acknowledges and agrees that Lender may continue making Conversions following
the entry of any judgment or arbitration award in favor of Lender until such
time that the entire judgment amount or arbitration award is paid in full.
Borrower agrees that any judgment or arbitration award will, by its terms, be
made convertible into Common Stock. Any Conversions made following a judgment or
arbitration award shall be made pursuant to the following formula: the amount of
the judgment or arbitration award being converted divided by 80% of the lowest
Closing Bid Price in the ten (10) Trading Days immediately preceding the date of
Conversion. In such event, Borrower and Lender agree that it is their
expectation that any such judgment amount or arbitration award that is converted
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144. Borrower and Lender agree and stipulate that any
judgment or arbitration award entered against Borrower shall be reduced by
$1,000.00 and such $1,000.00 shall become the new Outstanding Balance of this
Note and this Note shall expressly survive such judgment or arbitration award.
Additionally, following the occurrence of any Event of Default, Borrower may, at
its option, pay any Lender Conversion in cash instead of Lender Conversion
Shares by paying to Lender on or before the applicable Delivery Date (as defined
below) a cash amount equal to the number of Lender Conversion Shares set forth
in the applicable Lender Conversion Notice multiplied by the highest intra-day
trading price of the Common Stock that occurs during the period beginning on the
date the applicable Event of Default occurred and ending on the date of the
applicable Lender Conversion Notice. In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

 26 

 

 

4.3.            Fundamental Default Remedies. Notwithstanding anything to the
contrary herein, in addition to all other remedies set forth herein, after
giving effect to the Lender Offset Right (as defined below), which shall occur
automatically upon the occurrence of any Fundamental Default, the Fundamental
Liquidated Damages Amount shall be added to the Outstanding Balance upon
Lender’s delivery to Borrower of a notice (which notice Lender may deliver to
Borrower at any time following the occurrence of a Fundamental Default) setting
forth its election to declare a Fundamental Default and the Fundamental
Liquidated Damages Amount that will be added to the Outstanding Balance.

4.4.            Certain Additional Rights. Notwithstanding anything to the
contrary herein, in the event Borrower fails to make any payment when due or
fails to deliver any Conversion Shares as and when required under this Note,
then (a) the Lender Conversion Price for all Lender Conversions occurring after
the date of such failure to pay shall equal the lower of the Lender Conversion
Price and the Market Price as of any applicable date of Conversion, and (b) the
true-up provisions of Section 11 below shall apply to all Lender Conversions
that occur after the date of such failure to pay, provided that all references
to the “Installment Notice” in Section 11 shall be replaced with references to a
“Lender Conversion Notice” for purposes of this Section 4.4, all references to
“Installment Conversion Shares” in Section 11 shall be replaced with references
to “Lender Conversion Shares” for purposes of this Section 4.4, and all
references to the “Installment Conversion Price” in Section 11 shall be replaced
with references to the “Lender Conversion Price” for purposes of this Section
4.4. For the avoidance of doubt, Lender’s exercise of the rights granted to it
pursuant to this Section 4.4 shall not relieve Borrower of its obligation to
continue paying the Installment Amount on all future Installment Dates.

5.                  Unconditional Obligation; No Offset. Borrower acknowledges
that this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset (except as set forth in Section 20 below),
deduction or counterclaim of any kind. Borrower hereby waives any rights of
offset it now has or may have hereafter against Lender, its successors and
assigns, and agrees to make the payments or Conversions called for herein in
accordance with the terms of this Note.

6.                  Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

7.                  Rights Upon Issuance of Securities.

7.1.            Subsequent Equity Sales. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell, issue or grant any Common Stock, option to
purchase Common Stock, right to reprice, preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities to
Lender or any third party which are convertible into or exercisable or
exchangeable for shares of Common Stock (collectively, the “Equity Securities”),
including without limitation any Deemed Issuance, at an effective price per
share less than the then effective Lender Conversion Price (such issuance is
referred to herein as a “Dilutive Issuance”), then, the Lender Conversion Price
shall be automatically reduced and only reduced to equal such lower effective
price per share. If the holder of any Equity Securities so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options, or rights per share which are issued in connection with such
Dilutive Issuance, be entitled to receive shares of Common Stock at an effective
price per share that is less than the Lender Conversion Price, such issuance
shall be deemed to have occurred for less than the Lender Conversion Price on
the date of such Dilutive Issuance, and the then effective Lender Conversion
Price shall be reduced and only reduced to equal such lower effective price per
share. Such adjustments described above to the Lender Conversion Price shall be
permanent (subject to additional adjustments under this section), and shall be
made whenever such Equity Securities are issued. Borrower shall notify Lender,
in writing, no later than the Trading Day following the issuance of any Equity
Securities subject to this Section 7.1, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price, or
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarity, whether or not Borrower provides a Dilutive Issuance Notice pursuant
to this Section 7.1, upon the occurrence of any Dilutive Issuance, on the date
of such Dilutive Issuance the Lender Conversion Price shall be lowered to equal
the applicable effective price per share regardless of whether Borrower or
Lender accurately refers to such lower effective price per share in any
subsequent Installment Notice or Lender Conversion Notice.

 27 

 

 

7.2.            Adjustment of Lender Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision hereof, if Borrower
at any time on or after the Effective Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Lender Conversion
Price in effect immediately prior to such subdivision will be proportionately
reduced. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Lender Conversion Price in effect immediately
prior to such combination will be proportionately increased. Any adjustment
pursuant to this Section 7.2 shall become effective immediately after the
effective date of such subdivision or combination. If any event requiring an
adjustment under this Section 7.2 occurs during the period that a Lender
Conversion Price is calculated hereunder, then the calculation of such Lender
Conversion Price shall be adjusted appropriately to reflect such event.

7.3.            Other Events. In the event that Borrower (or any subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect Lender from dilution
or if any event occurs of the type contemplated by the provisions of this
Section 7 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then Borrower’s board of directors shall in
good faith determine and implement an appropriate adjustment in the Lender
Conversion Price so as to protect the rights of Lender, provided that no such
adjustment pursuant to this Section 7.3 will increase the Lender Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if Lender does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then Borrower’s board of directors
and Lender shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by Borrower.

8.                  Borrower Installments.

8.1.            Installment Conversion Price. Subject to the adjustments set
forth herein, the conversion price for each Installment Conversion (the
“Installment Conversion Price”) shall be the lesser of (a) the Lender Conversion
Price, and (b) the Market Price.

8.2.            Installment Conversions. Beginning on the date that is six (6)
months after the Purchase Price Date and on the same day of each month
thereafter until the Maturity Date (each, an “Installment Date”), if paying in
cash, Borrower shall pay to Lender the applicable Installment Amount due on such
date subject to the provisions of this Section 8, and if paying in Installment
Conversion Shares (as defined below), Borrower shall deliver such Installment
Conversion Shares on or before the Delivery Date. Payments of each Installment
Amount may be made (a) in cash; provided, however, that in the event Lender has
paid off all or any portion of any Secured Investor Note (such amount that is
prepaid, the “Investor Note Prepayment Amount”), Borrower may not pay any
portion of any Installment Amount in cash for a period of ninety (90) days
following the date Investor delivered the applicable Investor Note Prepayment
Amount to Borrower (the “Standstill Period”) and any payment in cash of any
Installment Amount made during the Standstill Period shall be deemed to be a
prepayment pursuant to Section 1 above and shall be subject to the Prepayment
Premium provided in such section, or (b) by converting such Installment Amount
into shares of Common Stock (“Installment Conversion Shares”, and together with
the Lender Conversion Shares, the “Conversion Shares”) in accordance with this
Section 8 (each instance of Borrower thus converting, an “Installment
Conversion”) per the following formula: the number of Installment Conversion
Shares equals the portion of the applicable Installment Amount being converted
divided by the Installment Conversion Price, or (c) by any combination of the
foregoing, so long as the cash is delivered to Lender on the applicable
Installment Date and the Installment Conversion Shares are delivered to Lender
on or before the applicable Delivery Date. Notwithstanding the foregoing,
Borrower will not be entitled to elect an Installment Conversion with respect to
any portion of any applicable Installment Amount and shall be required to pay
the entire amount of such Installment Amount in cash if on the applicable
Installment Date there is an Equity Conditions Failure, and such failure is not
waived in writing by Lender. Moreover, in the event Borrower desires to pay all
or any portion of any Installment Amount in cash, it must notify Lender in
writing of such election and the portion of the applicable Installment Amount it
elects to pay in cash not more than twenty-five (25) or less than fifteen (15)
Trading Days prior to the applicable Installment Date. If Borrower fails to so
notify Lender, it shall not be permitted to elect to pay any portion of such
Installment Amount in cash unless otherwise agreed to by Lender in writing or
proposed by Lender in an Installment Notice delivered by Lender to Borrower.
Notwithstanding the foregoing or anything to the contrary herein, Borrower shall
only be obligated to deliver Installment Amounts with respect to Tranches that
have become Conversion Eligible Tranches and shall have no obligation to pay to
Lender any Installment Amount with respect to any Tranche that has not become a
Conversion Eligible Tranche. In furtherance thereof, in the event Borrower has
repaid all Conversion Eligible Tranches pursuant to the terms of this Note, it
shall have no further obligations to deliver any Installment Amount to Lender
unless and until any Subsequent Tranche that was not previously a Conversion
Eligible Tranche becomes a Conversion Eligible Tranche pursuant to the terms of
this Note. Notwithstanding that failure to repay this Note in full by the
Maturity Date is an Event of Default, the Installment Dates shall continue after
the Maturity Date pursuant to this Section 8 until the Outstanding Balance is
repaid in full, provided that Lender shall, in Lender’s sole discretion,
determine the Installment Amount for each Installment Date after the Maturity
Date.

 28 

 

 

8.3.            Allocation of Installment Amounts. Subject to Section 8.2
regarding an Equity Conditions Failure, for each Installment Date, Borrower may
elect to allocate the amount of the applicable Installment Amount between cash
and Installment Conversion, by email or fax delivery of a notice to Lender
substantially in the form attached hereto as Exhibit B (each, an “Installment
Notice”), provided, that to be effective, each applicable Installment Notice
must be received by Lender not more than twenty-five (25) or less than fifteen
(15) Trading Days prior to the applicable Installment Date. If Lender has not
received an Installment Notice within such time period, then Lender may prepare
the Installment Notice and deliver the same to Borrower by fax or email.
Following its receipt of such Installment Notice, Borrower may either ratify
Lender’s proposed allocation in the applicable Installment Notice or elect to
change the allocation by written notice to Lender by email or fax on or before
12:00 p.m. New York time on the applicable Installment Date, so long as the sum
of the cash payments and the amount of Installment Conversions equal the
applicable Installment Amount, provided that Lender must approve any increase to
the portion of the Installment Amount payable in cash. If Borrower fails to
notify Lender of its election to change the allocation prior to the deadline set
forth in the previous sentence (and seek approval to increase the amount payable
in cash), it shall be deemed to have ratified and accepted the allocation set
forth in the applicable Installment Notice prepared by Lender. If neither
Borrower nor Lender prepare and deliver to the other party an Installment Notice
as outlined above, then Borrower shall be deemed to have elected that the entire
Installment Amount be converted via an Installment Conversion. Borrower
acknowledges and agrees that regardless of which party prepares the applicable
Installment Notice, the amounts and calculations set forth thereon are subject
to correction or adjustment because of error, mistake, or any adjustment
resulting from an Event of Default or other adjustment permitted under the
Transaction Documents (an “Adjustment”). Furthermore, no error or mistake in the
preparation of such notices, or failure to apply any Adjustment that could have
been applied prior to the preparation of an Installment Notice may be deemed a
waiver of Lender’s right to enforce the terms of the Note, even if such error,
mistake, or failure to include an Adjustment arises from Lender’s own
calculation. Borrower shall deliver the Installment Conversion Shares from any
Installment Conversion to Lender in accordance with Section 9 below on or before
each applicable Delivery Date.

9.                  Method of Conversion Share Delivery. On or before the close
of business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the “Delivery Date”), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Lender Conversion Notice or Installment Notice. If
Borrower is not DWAC Eligible, it shall deliver to Lender or its broker (as
designated in the Lender Conversion Notice or Installment Notice, as
applicable), via reputable overnight courier, a certificate representing the
number of shares of Common Stock equal to the number of Conversion Shares to
which Lender shall be entitled, registered in the name of Lender or its
designee. For the avoidance of doubt, Borrower has not met its obligation to
deliver Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above. Moreover, and notwithstanding
anything to the contrary herein or in any other Transaction Document, in the
event Borrower or its transfer agent refuses to deliver any Conversion Shares to
Lender on grounds that such issuance is in violation of Rule 144 under the
Securities Act of 1933, as amended (“Rule 144”), Borrower shall deliver or cause
its transfer agent to deliver the applicable Conversion Shares to Lender with a
restricted securities legend, but otherwise in accordance with the provisions of
this Section 9. In conjunction therewith, Borrower will also deliver to Lender a
written opinion from its counsel or its transfer agent’s counsel opining as to
why the issuance of the applicable Conversion Shares violates Rule 144.

 29 

 

 

10.              Conversion Delays. If Borrower fails to deliver Conversion
Shares or True-Up Shares in accordance with the timeframes stated in Sections 9
or 11, as applicable, Lender, at any time prior to selling all of those
Conversion Shares or True-Up Shares, as applicable, may rescind in whole or in
part that particular Conversion attributable to the unsold Conversion Shares or
True-Up Shares, with a corresponding increase to the Outstanding Balance (any
returned amount will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144). In addition, for each Lender
Conversion, in the event that Lender Conversion Shares are not delivered by the
fourth Trading Day (inclusive of the day of the Lender Conversion), a late fee
equal to the greater of (a) $500.00 and (b) 2% of the applicable Lender
Conversion Share Value rounded to the nearest multiple of $100.00 (but in any
event the cumulative amount of such late fees for each Lender Conversion shall
not exceed 200% of the applicable Lender Conversion Share Value) will be
assessed for each day after the third Trading Day (inclusive of the day of the
Lender Conversion) until Lender Conversion Share delivery is made; and such late
fee will be added to the Outstanding Balance (such fees, the “Conversion Delay
Late Fees”). For illustration purposes only, if Lender delivers a Lender
Conversion Notice to Borrower pursuant to which Borrower is required to deliver
100,000 Lender Conversion Shares to Lender and on the Delivery Date such Lender
Conversion Shares have a Lender Conversion Share Value of $20,000.00, then in
such event a Conversion Delay Late Fee in the amount of $500.00 per day (the
greater of $500.00 per day and $20,000.00 multiplied by 2%, which is $400.00)
would be added to the Outstanding Balance of the Note until such Lender
Conversion Shares are delivered to Lender. For purposes of this example, if the
Lender Conversion Shares are delivered to Lender twenty (20) days after the
applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Lender Conversion Shares are delivered to Lender one
hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Lender Conversion Share Value).

11.              True-Up. On the date that is twenty (20) Trading Days (a
“True-Up Date”) from each date that the Installment Conversion Shares delivered
by Borrower to Lender become Free Trading, there shall be a true-up where
Borrower shall deliver to Lender additional Installment Conversion Shares
(“True-Up Shares”) if the Installment Conversion Price as of the True-Up Date is
less than the Installment Conversion Price used in the applicable Installment
Notice. In such event, Borrower shall deliver to Lender within three (3) Trading
Days of the True-Up Date (the “True-Up Share Delivery Date”) a number of True-Up
Shares equal to the difference between the number of Installment Conversion
Shares that would have been delivered to Lender on the True-Up Date based on the
Installment Conversion Price as of the True-Up Date and the number of
Installment Conversion Shares originally delivered to Lender pursuant to the
applicable Installment Notice. For the avoidance of doubt, if the Installment
Conversion Price as of the True-Up Date is higher than the Installment
Conversion Price set forth in the applicable Installment Notice, then Borrower
shall have no obligation to deliver True-Up Shares to Lender, nor shall Lender
have any obligation to return any excess Installment Conversion Shares to
Borrower under any circumstance. For the convenience of Borrower only, Lender
may, in its sole discretion, deliver to Borrower a notice (pursuant to a form of
notice substantially in the form attached hereto as Exhibit C) informing
Borrower of the number of True-Up Shares it is obligated to deliver to Lender as
of any given True-Up Date, provided that if Lender does not deliver any such
notice, Borrower shall not be relieved of its obligation to deliver True-Up
Shares pursuant to this Section 11. Notwithstanding the foregoing, if Borrower
fails to deliver any required True-Up Shares on or before any applicable True-Up
Share Delivery Date, then in such event the Outstanding Balance of this Note
will automatically increase by a sum equal to the number of True-Up Shares
deliverable as of the applicable True-Up Date multiplied by the Market Price for
the Common Stock as of the applicable True-Up Date (under Lender’s and
Borrower’s expectations that any such increase will tack back to the Purchase
Price Date for purposes of determining the holding period under Rule 144).

12.              Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 30 

 

 

13.              Payment of Collection Costs. If this Note is placed in the
hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Lender otherwise takes action to collect
amounts due under this Note or to enforce the provisions of this Note, then
Borrower shall pay the costs incurred by Lender for such collection, enforcement
or action including, without limitation, attorneys’ fees and disbursements.
Borrower also agrees to pay for any costs, fees or charges of its transfer agent
that are charged to Lender pursuant to any Conversion or issuance of shares
pursuant to this Note.

14.              Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.

15.              Governing Law; Venue. This Note shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

16.              Resolution of Disputes.

16.1.        Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

16.2.        Calculation Disputes. Notwithstanding the Arbitration Provisions,
in the case of a dispute as to any Calculation (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.

17.              Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to the payment of the final Installment Amount, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.

 31 

 

 

18.              Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.

19.              Assignments. Borrower may not assign this Note without the
prior written consent of Lender. This Note and any shares of Common Stock issued
upon conversion of this Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower.

20.              Offset Rights. Notwithstanding anything to the contrary herein
or in any of the other Transaction Documents, (a) the parties hereto acknowledge
and agree that Lender maintains a right of offset pursuant to the terms of the
Secured Investor Notes that, under certain circumstances, permits Lender to
deduct amounts owed by Borrower under this Note from amounts otherwise owed by
Lender under the Secured Investor Notes (the “Lender Offset Right”), and (b) at
any time Borrower shall be entitled to deduct and offset any amount owing by the
initial Lender under the Secured Investor Notes from any amount owed by Borrower
under this Note (the “Borrower Offset Right”). In order to exercise the Borrower
Offset Right, Borrower must deliver to Lender (a) a completed and signed
Borrower Offset Right Notice in the form attached hereto as Exhibit D, (b) the
original Investor Note being offset marked “cancelled” or, in the event the
applicable Investor Note has been lost, stolen or destroyed, a lost note
affidavit in a form reasonably acceptable to Lender, and (c) a check payable to
Lender in the amount of $250.00. In the event that Borrower’s exercise of the
Borrower Offset Right results in the full satisfaction of Borrower’s obligations
under this Note, Lender shall return the original Note to Borrower marked
“cancelled” or, in the event this Note has been lost, stolen or destroyed, a
lost note affidavit in a form reasonably acceptable to Borrower. For the
avoidance of doubt, Borrower shall not incur any Prepayment Premium set forth in
Section 1 hereof with respect to any portions of this Note that are satisfied by
way of a Borrower Offset Right.

21.              Time is of the Essence. Time is expressly made of the essence
with respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.

22.              Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.”

23.              Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).

 32 

 

 

24.              Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR
THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

25.              Voluntary Agreement. Borrower has carefully read this Note and
has asked any questions needed for Borrower to understand the terms,
consequences and binding effect of this Note and fully understand them. Borrower
has had the opportunity to seek the advice of an attorney of Borrower’s
choosing, or has waived the right to do so, and is executing this Note
voluntarily and without any duress or undue influence by Lender or anyone else.

26.              Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.

[Remainder of page intentionally left blank; signature page follows]

 

 33 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

BORROWER:

Drone Guarder, Inc.

 

 

By:        

Name:        

Title:        

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C.,

its General Partner

 

By: CVM, Inc., its Manager

 

By:        

John M. Fife, President

 



 34 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

A1.               “Adjusted Outstanding Balance” means the Outstanding Balance
of this Note as of the date the applicable Fundamental Default occurred less any
Conversion Delay Late Fees included in such Outstanding Balance.

A2.               “Approved Stock Plan” means any equity compensation plan which
has been approved by the shareholders of Borrower and is in effect as of the
Purchase Price Date, pursuant to which Borrower’s securities may be issued to
any employee, officer or director for services provided to Borrower.

A3.               “Bloomberg” means Bloomberg L.P. (or if that service is not
then reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Lender and reasonably
satisfactory to Borrower).

A4.               “Closing Bid Price” and “Closing Trade Price” means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 16.2. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

A5.               “Conversion” means a Lender Conversion under Section 3 or an
Installment Conversion under Section 8.

A6.               “Conversion Eligible Outstanding Balance” means the
Outstanding Balance of this Note less the sum of each Subsequent Tranche that
has not yet become a Conversion Eligible Tranche (i.e., Lender has not yet paid
the outstanding balance of the Secured Investor Note that corresponds to such
Subsequent Tranche).

A7.               “Conversion Factor” means 70%, subject to the following
adjustments. If at any time the average of the three (3) lowest VWAPs during the
twenty (20) Trading Days immediately preceding any date of measurement is below
$0.10, then in such event the then-current Conversion Factor shall be reduced by
10% for all future Conversions (subject to other reductions set forth in this
section). If at any time after the Effective Date, Borrower is not DWAC
Eligible, then the then-current Conversion Factor will automatically be reduced
by 5% for all future Conversions. If at any time after the Effective Date, the
Conversion Shares are not DTC Eligible, then the then-current Conversion Factor
will automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 70% to 65% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 65% to 60% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(c),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.



 35 

 

 

A8.               “Deemed Issuance” means an issuance of Common Stock that shall
be deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof or any applicable Warrant in the event Borrower fails to deliver
Conversion Shares as and when required pursuant to Section 9 of the Note or
Warrant Shares (as defined in the Purchase Agreement) as and when required
pursuant to the Warrant. For the avoidance of doubt, if Borrower has elected or
is deemed under Section 8.3 to have elected to pay an Installment Amount in
Installment Conversion Shares and fails to deliver such Installment Conversion
Shares, such failure shall be considered a Deemed Issuance hereunder even if an
Equity Conditions Failure exists at that time or other relevant date of
determination.

A9.               “Default Effect” means multiplying the Conversion Eligible
Outstanding Balance as of the date the applicable Event of Default occurred by
(a) 15% for each occurrence of any Major Default, or (b) 5% for each occurrence
of any Minor Default, and then adding the resulting product to the Outstanding
Balance as of the date the applicable Event of Default occurred, with the sum of
the foregoing then becoming the Outstanding Balance under this Note as of the
date the applicable Event of Default occurred; provided that the Default Effect
may only be applied three (3) times hereunder with respect to Major Defaults and
three (3) times hereunder with respect to Minor Defaults; and provided further
that the Default Effect shall not apply to any Event of Default pursuant to
Section 4.1(b) hereof.

A10.           “DTC” means the Depository Trust Company or any successor
thereto.

A11.           “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

A12.           “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.

A13.           “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A14.           “DWAC Eligible” means that (a) Borrower’s Common Stock is
eligible at DTC for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system, (b) Borrower
has been approved (without revocation) by DTC’s underwriting department, (c)
Borrower’s transfer agent is approved as an agent in the DTC/FAST Program, (d)
the Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower
has previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

A15.           “Equity Conditions Failure” means that any of the following
conditions has not been satisfied during any applicable Equity Conditions
Measuring Period (as defined below): (a) with respect to the applicable date of
determination all of the Conversion Shares would be freely tradable under Rule
144 or without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (b) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on any of NYSE, NASDAQ,
OTCQX, OTCQB, or OTC Pink Current Information (each, an “Eligible Market”) and
shall not have been suspended from trading on any such Eligible Market (other
than suspensions of not more than two (2) Trading Days and occurring prior to
the applicable date of determination due to business announcements by Borrower);
(c) on each day during the Equity Conditions Measuring Period, Borrower shall
have delivered all shares of Common Stock issuable upon conversion of this Note
on a timely basis as set forth in Section 9 hereof and all other shares of
capital stock required to be delivered by Borrower on a timely basis as set
forth in the other Transaction Documents; (d) any shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating Section 12 hereof (Lender acknowledges that Borrower
shall be entitled to assume that this condition has been met for all purposes
hereunder absent written notice from Lender); (e) any shares of Common Stock to
be issued in connection with the event requiring determination may be issued in
full without violating the rules or regulations of the Eligible Market on which
the Common Stock is then listed or designated for quotation (as applicable);
(f) on each day during the Equity Conditions Measuring Period, no public
announcement of a pending, proposed or intended Fundamental Transaction shall
have occurred which has not been abandoned, terminated or consummated;
(g) Borrower shall have no knowledge of any fact that would reasonably be
expected to cause any of the Conversion Shares to not be freely tradable without
the need for registration under any applicable state securities laws (in each
case, disregarding any limitation on conversion of this Note); (h) on each day
during the Equity Conditions Measuring Period, Borrower otherwise shall have
been in material compliance with each, and shall not have breached any, term,
provision, covenant, representation or warranty of any Transaction Document;
(i) without limiting clause (j) above, on each day during the Equity Conditions
Measuring Period, there shall not have occurred an Event of Default or an event
that with the passage of time or giving of notice would constitute an Event of
Default; (k) on each Installment Date, the average and median daily dollar
volume of the Common Stock on its principal market for the previous twenty (20)
Trading Days shall be greater than $100,000.00; (l) the ten (10) day average
VWAP of the Common Stock is greater than $0.05, and (m) the Common Stock shall
be DWAC Eligible as of each applicable Installment Date or other date of
determination.



 36 

 

 

A16.           “Excluded Securities” means any shares of Common Stock, options,
or convertible securities issued or issuable in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Purchase Price Date.

A17.           “Free Trading” means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender’s brokerage firm and have
been deposited into such clearing firm’s account for the benefit of Lender.

A18.           “Fundamental Default” means that Borrower either fails to pay the
entire Outstanding Balance to Lender on or before the Maturity Date or fails to
pay the Mandatory Default Amount within three (3) Trading Days of the date
Lender delivers any notice of acceleration to Borrower pursuant to Section 4.2
of this Note.

A19.           “Fundamental Default Conversion Value” means the Adjusted
Outstanding Balance multiplied by the highest Fundamental Default Ratio that
occurs during the Fundamental Default Measuring Period.

A20.           “Fundamental Default Measuring Period” means a number of months
equal to the Outstanding Balance as of the date the Fundamental Default occurred
divided by the Installment Amount, with such number being rounded up to the next
whole month; provided, however, that if Borrower repays the entire Outstanding
Balance prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000.00
as of the date a Fundamental Default occurred and if the Installment Amount were
$28,500.00, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000.00/$28,500.00 equals 4.386, rounded up to
five (5).

A21.           “Fundamental Default Ratio” means a ratio that will be calculated
on each Trading Day during the Fundamental Default Measuring Period by dividing
the Closing Trade Price for the Common Stock on a given Trading Day by the
Lender Conversion Price (as adjusted pursuant to the terms hereof) in effect for
such Trading Day.

A22.           “Fundamental Liquidated Damages Amount” means the greater of (a)
(i) the quotient of the Outstanding Balance on the date the Fundamental Default
occurred divided by the then-current Conversion Factor, minus (ii) the
Outstanding Balance on the date the Fundamental Default occurred, or (b) the
Fundamental Default Conversion Value.

A23.           “Fundamental Transaction” means that (a) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.



 37 

 

 

A24.           “Installment Amount” means $111,250.00 ($445,000.00 ÷ 4), plus
the sum of any accrued and unpaid interest on all Conversion Eligible Tranches
as of the applicable Installment Date, and accrued and unpaid late charges, if
any, under this Note as of the applicable Installment Date, and any other
amounts accruing or owing to Lender under this Note as of such Installment Date;
provided, however, that, if the remaining amount owing under all then-existing
Conversion Eligible Tranches or otherwise with respect to this Note as of the
applicable Installment Date is less than the Installment Amount set forth above,
then the Installment Amount for such Installment Date (and only such Installment
Amount) shall be reduced (and only reduced) by the amount necessary to cause
such Installment Amount to equal such outstanding amount.

A25.           “Lender Conversion Share Value” means the product of the number
of Lender Conversion Shares deliverable pursuant to any Lender Conversion
multiplied by the Closing Trade Price of the Common Stock on the Delivery Date
for such Lender Conversion.

A26.           “Major Default” means any Event of Default occurring under
Sections 4.1(a), 4.1(c), 4.1(l), or 4.1(p) of this Note.

A27.           “Mandatory Default Amount” means the greater of (a) the
Outstanding Balance (including all Tranches, both Conversion Eligible Tranches
and Subsequent Tranches that have not yet become Conversion Eligible Tranches)
divided by the Installment Conversion Price on the date the Mandatory Default
Amount is demanded, multiplied by the VWAP on the date the Mandatory Default
Amount is demanded, or (b) the Outstanding Balance following the application of
the Default Effect.

A28.           “Market Capitalization” means a number equal to (a) the average
VWAP of the Common Stock for the immediately preceding fifteen (15) Trading
Days, multiplied by (b) the aggregate number of outstanding shares of Common
Stock as reported on Borrower’s most recently filed Form 10-Q or Form 10-K.

A29.           “Market Price” means the Conversion Factor multiplied by the
average of the three (3) lowest VWAPs during the twenty (20) Trading Days
immediately preceding the applicable Conversion.

A30.           “Minimum Market Capitalization” means $15,000,000.

A31.           “Minor Default” means any Event of Default that is not a Major
Default or a Fundamental Default.

A32.           “OID” means an original issue discount.

A33.           “Optional Prepayment Liquidated Damages Amount” means an amount
equal to the difference between (a) the product of (i) the number of shares of
Common Stock obtained by dividing (1) the applicable Optional Prepayment Amount
by (2) the Lender Conversion Price as of the date Borrower delivered the
applicable Optional Prepayment Amount to Lender, multiplied by (ii) the Closing
Trade Price of the Common Stock on the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, and (b) the applicable Optional Prepayment
Amount paid by Borrower to Lender. For illustration purposes only, if the
applicable Optional Prepayment Amount were $50,000.00, the Lender Conversion
Price as of the date the Optional Prepayment Amount was paid to Lender was equal
to $0.75 per share of Common Stock, and the Closing Trade Price of a share of
Common Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.

A34.           “Other Agreements” means, collectively, (a) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (b) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations.

A35.           “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.

A36.           “Purchase Price Date” means the date the Initial Cash Purchase
Price is delivered by Lender to Borrower.

A37.           “Trading Day” means any day on which the New York Stock Exchange
is open for trading.

A38.           “VWAP” means the volume weighted average price of the Common
stock on the principal market for a particular Trading Day or set of Trading
Days, as the case may be, as reported by Bloomberg.

 38 

 

 

EXHIBIT A

Chicago Venture Partners, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Date: __________________

Drone Guarder, Inc.

Attn: Adam Taylor, CEO

86-90 Paul Street

London, ENG EC2A 4NE

United Kingdom

 

LENDER CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Drone Guarder, Inc., a Nevada
corporation (the “Borrower”), pursuant to that certain Convertible Promissory
Note made by Borrower in favor of Lender on October 17, 2017 (the “Note”), that
Lender elects to convert the portion of the Note balance set forth below into
fully paid and non-assessable shares of Common Stock of Borrower as of the date
of conversion specified below. Said conversion shall be based on the Lender
Conversion Price set forth below. In the event of a conflict between this Lender
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Lender Conversion Notice to conform to the Note. Capitalized terms used in
this notice without definition shall have the meanings given to them in the
Note.

A.Date of Conversion: ____________

B.Lender Conversion #: ____________

C.Conversion Amount: ____________

D.Lender Conversion Price: _______________

E.Lender Conversion Shares: _______________ (C divided by D)

F.Remaining Outstanding Balance of Note: ____________*

G.Remaining Balance of Secured Investor Notes: ____________*

H. Outstanding Balance of Note Net of Balance of Secured Investor Notes:
____________* (F minus G)

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.

 

The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):

 

Conversion Amount Tranche No.            

 

Additionally, $_________________ of the Conversion Amount converted hereunder
shall be deducted from the Installment Amount(s) relating to the following
Installment Date(s): __________________________________________.



 

 39 

 



 

Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:

Broker: ____________

DTC#: ____________

Account #: ____________

Account Name: ____________

 



Address: ____________

____________

____________

 

To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

Sincerely,

 

Lender:

 

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C.,

its General Partner

 

By: CVM, Inc., its Manager

 

By:        

John M. Fife, President

 

 

 40 

 



EXHIBIT B

Drone Guarder, Inc.

86-90 Paul Street

London, ENG EC2A 4NE

United Kingdom

 


Date: _____________


Chicago Venture Partners, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

INSTALLMENT NOTICE

The above-captioned Borrower hereby gives notice to Chicago Venture Partners,
L.P., a Utah limited partnership (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on October 17,
2017 (the “Note”), of certain Borrower elections and certifications related to
payment of the Installment Amount of $_________________ due on ___________, 201_
(the “Installment Date”). In the event of a conflict between this Installment
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of Lender in its sole discretion, Lender may provide a new form of
Installment Notice to conform to the Note. Capitalized terms used in this notice
without definition shall have the meanings given to them in the Note.

INSTALLMENT CONVERSION AND CERTIFICATIONS

AS OF THE INSTALLMENT DATE

 

A.INSTALLMENT CONVERSION

A.Installment Date: ____________, 201_

B.Installment Amount: ____________

C.Portion of Installment Amount to be Paid in Cash: ____________

D.Portion of Installment Amount to be Converted into Common Stock: ____________
(B minus C)

E.Installment Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date)

F.Installment Conversion Shares: _______________ (D divided by E)

G.Remaining Outstanding Balance of Note: ____________ *

H.Remaining Balance of Secured Investor Notes: ____________*

I.Outstanding Balance of Note Net of Balance of Secured Investor Notes:
____________ (G minus H)*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.

 

B.EQUITY CONDITIONS CERTIFICATION

1.Market Capitalization:________________



 41 

 



(Check One)

2._________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Installment Date.

3._________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:



________________

________________

________________

 

Sincerely,

Borrower:

Drone Guarder, Inc.

 

By:        

Name:        

Title:        

 

ACKNOWLEDGED AND CERTIFIED BY:

Lender:

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C.,

its General Partner

 

By: CVM, Inc., its Manager

 

By:        

John M. Fife, President

 



 42 

 

 

EXHIBIT C

 

Chicago Venture Partners, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

Date: __________________



Drone Guarder, Inc.

Attn: Adam Taylor, CEO

86-90 Paul Street

London, ENG EC2A 4NE

United Kingdom

 

TRUE-UP NOTICE

The above-captioned Lender hereby gives notice to Drone Guarder, Inc., a Nevada
corporation (the “Borrower”), pursuant to that certain Convertible Promissory
Note made by Borrower in favor of Lender on October 17, 2017 (the “Note”), of
True-Up Conversion Shares related to _____________, 201_ (the “Installment
Date”). In the event of a conflict between this True-Up Notice and the Note, the
Note shall govern, or, in the alternative, at the election of Lender in its sole
discretion, Lender may provide a new form of True-Up Notice to conform to the
Note. Capitalized terms used in this notice without definition shall have the
meanings given to them in the Note.

TRUE-UP CONVERSION SHARES AND CERTIFICATIONS

AS OF THE TRUE-UP DATE

 

1.TRUE-UP CONVERSION SHARES

A.Installment Date: ____________, 201_

B.True-Up Date: ____________, 201_

C.Portion of Installment Amount Converted into Common Stock: _____________

D.True-Up Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of True-Up Date)

E.True-Up Conversion Shares: _______________ (C divided by D)

F.Installment Conversion Shares Delivered: ________________

G.True-Up Conversion Shares to be Delivered: ________________ (only applicable
if E minus F is greater than zero)

2.EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

A.Market Capitalization:________________

(Check One)

B._________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.

C._________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

________________

________________

________________

 

Sincerely,

 

Lender:

 

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C.,

its General Partner

 

By: CVM, Inc., its Manager

 

By:        

John M. Fife, President

 

 

 

 

 43 

 

 

EXHIBIT D

 

Drone Guarder, Inc.

86-90 Paul Street

London, ENG EC2A 4NE

United Kingdom

Date: _____________

 Chicago Venture Partners, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

NOTICE OF EXERCISE

OF BORROWER OFFSET RIGHT

 

The above-captioned Borrower hereby gives notice to Chicago Venture Partners,
L.P., a Utah limited partnership (the “Lender”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on October 17,
2017 (the “Note”), of Borrower’s election to exercise the Borrower Offset Right
as set forth below. In the event of a conflict between this Notice of Exercise
of Borrower Offset Right and the Note, the Note shall govern. Capitalized terms
used in this notice without definition shall have the meanings given to them in
the Note.

 

A.Effective Date of Offset: ____________, 201_

B.Amount of Offset: ____________

C.Secured Investor Note(s) Being Offset: _______________

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.

 

Sincerely,

Borrower:

Drone Guarder, Inc.

 

By:        

Name:        

Title:        



 44 

 

 

Membership Interest Pledge Agreement

 

This MEMBERSHIP INTEREST PLEDGE AGREEMENT (this “Agreement”) is entered into as
of October 17, 2017 (the “Effective Date”) by and between Drone Guarder, Inc., a
Nevada corporation (“Company”), and Chicago Venture Partners, L.P., a Utah
limited partnership (the “Pledgor”).

A.       Pursuant to the terms and conditions of that certain Securities
Purchase Agreement of even date herewith by and between the Pledgor and Company
(the “Purchase Agreement”), the Pledgor has issued to Company a series of four
(4) Secured Investor Notes, each in the principal amount of $50,000.00
(collectively, the “Notes”). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

B.       The Pledgor has agreed to pledge a 60% membership interest in Typenex
Medical, LLC, an Illinois limited liability company (“Typenex Medical”), to
secure the Pledgor’s performance of its obligations under all of the Notes.

C.       Company is willing to accept the Notes only upon receiving the
Pledgor’s pledge of such membership interest as set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.                  Grant of Security Interest. The Pledgor hereby pledges to
Company as collateral and security for the Secured Obligations (as defined in
Section 2) a 60% membership interest in Typenex Medical (the “Pledged
Interest”). Company shall have the right to exercise the rights and remedies set
forth herein and in the Notes if a Payment Default (as defined in the Notes)
shall occur. Such Pledged Interest, together with any additions, replacements,
accessions or substitutes therefor or proceeds thereof, are hereinafter referred
to collectively as the “Collateral”.

2.                  Secured Obligations. During the term hereof, the Collateral
shall secure the performance by the Pledgor of all of its payment obligations
under each and every one of the Notes (the “Secured Obligations”).

3.                  Perfection of Security Interests. The Pledgor hereby
authorizes Company to file and record, as the Pledgor’s attorney-in-fact, any
financing statements, any carbon, photographic or other reproduction of a
financing statement, or other paper that may be necessary in order to create,
preserve, perfect or validate any security interest or to enable Company to
exercise and enforce its rights hereunder with respect to any of the Collateral.

4.                  Representations and Warranties of the Pledgor. The Pledgor
represents and warrants hereby to Company as follows with respect to the Pledged
Interest:

4.1.            Title. The Pledgor is the sole owner of the Pledged Interest,
having good and marketable title thereto; provided, however, that the Pledged
Interest may be subject to other liens and encumbrances. The Pledged Interest is
subject to the applicable transfer restrictions which may be imposed under the
operating agreement of Typenex Medical or other governing documents of Typenex
Medical or applicable federal and state securities laws.

 45 

 

 

4.2.            Binding Effect. This Agreement constitutes a legal, valid and
binding obligation of the Pledgor enforceable in accordance with its terms.

5.                  Preservation of the Value of the Collateral. The Pledgor
shall pay all taxes, charges, and assessments against the Collateral and do all
acts necessary to preserve and maintain the value thereof.

6.                  Collection of Distributions and Interest. During the term of
this Agreement and so long as no Payment Default has occurred and is continuing
under any of the Notes, the Pledgor is authorized to collect all distributions,
interest payments, and other amounts that may be, or may become, due on any of
the Collateral.

7.                  Voting Rights. Unless and until Company has rightfully
exercised its rights under this Agreement to foreclose its security interest in
the Collateral, the Pledgor shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.

8.                  Company Not a Member or Partner. The pledge of the Pledged
Interest hereunder does not, in and of itself, constitute an assignment of any
rights or obligations of the Pledgor as a member in or of Typenex Medical.
Company is not, in any manner or respect, a member, partner or joint venturer in
or with Typenex Medical.

9.                  Remedies upon Default. Upon the occurrence and during the
continuance of a Payment Default under any of the Notes (“Event of Default”),
Company may exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under applicable law (irrespective of
whether such applies to the affected items of Collateral). The Pledgor agrees
that, to the extent notice of sale shall be required by law, at least fifteen
(15) calendar days’ notice to the Pledgor of the time and place of any public
sale or the time after which a private sale is to be made shall constitute
reasonable notification.

10.              Termination of Agreement and Security Interests. Company
covenants and agrees that on the earlier of (i) the date on which all of the
Notes are repaid in full and (ii) at Pledgor’s option, the date that is six (6)
months and three (3) days following the Effective Date, or such later date as
specified by the Pledgor in its sole discretion (the “Termination Date”), this
Agreement and all security interests granted hereunder with respect to the
Collateral shall terminate (and all such security interests shall be deemed
released). At the Termination Date, Pledgor, as Company’s attorney-in-fact,
shall be authorized to terminate all UCC Financing Statements (Form UCC1) (each
a “Financing Statement”) filed hereunder by way of filing a UCC Financing
Statement Amendment (Form UCC3) with respect to each such Financing Statement,
and to take all other action (including making all filings) necessary to reflect
that this Agreement and the security interests granted hereunder have
terminated. Any portion of the Collateral held by or on behalf of Company shall
be returned to the Pledgor within five (5) business days of the Termination Date
and Company shall timely execute and deliver to the Pledgor, and file and/or
record, as necessary, all such documents as the Pledgor shall reasonably request
to evidence the termination of this Agreement and all security interests granted
hereunder and the return of the Collateral to the Pledgor. Notwithstanding any
other provision contained herein, all provisions of this Agreement that by their
nature are intended to survive the termination of this Agreement shall survive
the termination of this Agreement.

11.              Substitution of Collateral. Notwithstanding anything to the
contrary herein, the Pledgor may, in the Pledgor’s sole discretion, add
additional collateral to the Collateral and/or may substitute Collateral as the
Pledgor deems fit, provided that the fair market value of the substituted
Collateral may not be less than the aggregate principal balance of the Notes as
of the date of any such substitution. Pledgor, as Company’s attorney-in-fact,
shall be authorized to file a UCC Financing Statement

 46 

 

 

Amendment (Form UCC3) with respect to each applicable Financing Statement to
reflect such substitution of Collateral. Any portion of the Collateral replaced
by the substituted Collateral that is held by or on behalf of Company shall be
returned to the Pledgor within five (5) business days of Pledgor’s written
notice of substitution, and Company shall timely execute and deliver to the
Pledgor, and file and/or record, as necessary, all such documents as the Pledgor
shall reasonably request to evidence such substitution of Collateral.

12.              Application of Collateral Proceeds. Upon the occurrence and
during the continuance of an Event of Default, any cash held by Company as
Collateral and all cash proceeds received by Company in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by Company of its remedies as a secured creditor as
provided in Section 9 shall be paid to and applied as follows:

12.1.        First, to the payment of reasonable costs and expenses, including
all amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Company;

12.2.        Second, to the payment to Company of the amount then owing or
unpaid on the Notes (to be applied first to accrued interest and second to
outstanding principal); and

12.3.        Third, to the payment of the surplus, if any, to the Pledgor, its
assigns, or to whosoever may be lawfully entitled to receive the same.

13.              Expenses. The Pledgor agrees to pay and reimburse Company upon
demand for all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) that Company may incur in connection
with (a) the custody, use or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral, (b) the exercise or enforcement
of any rights or remedies granted hereunder, under any of the Notes or otherwise
available to it (whether at law, in equity or otherwise), or (c) the failure by
the Pledgor to perform or observe any of the provisions hereof.

14.              Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah. The provisions set forth in the
Purchase Agreement to determine the proper venue for any disputes are
incorporated herein by this reference.

15.              Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.

16.              Purchase Agreement; Arbitration of Disputes. By executing this
Agreement, each party agrees to be bound by the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents (as
defined in the Purchase Agreement), including without limitation the Arbitration
Provisions set forth as an Exhibit to the Purchase Agreement.

 47 

 



17.              Waivers and Amendments.

17.1.        Non-waiver. No failure or delay on either party’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

17.2.        Amendments and Waivers. This Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by the Pledgor and Company; provided, however, that the Pledgor may amend
this Agreement to add additional Secured Investor Notes or Investor Notes (as
such terms are defined in the Purchase Agreement) to the definition of “Notes”
in the Recitals above without Company’s consent thereto and in such event it
shall be sufficient to amend this Agreement for the Pledgor to give written
notice of such amendment to Company. For the avoidance of doubt, in the event
the Pledgor amends this Agreement as permitted in the preceding sentence, any
such Secured Investor Notes or Investor Notes that are added to the definition
of “Notes” set forth in the recitals above shall automatically become Notes for
all purposes hereunder and shall be secured by the Collateral pursuant to the
terms and conditions set forth herein from the date of such amendment. Each
waiver or consent under any provision hereof shall be effective only in the
specific instances for the purpose for which given.

18.              Notices. Unless otherwise provided for herein, all notices,
requests, demands, claims and other communications hereunder shall be given in
accordance with the subsection of the Purchase Agreement titled “Notices.”
Either party may change the address to which notices, requests, demands, claims
or other communications hereunder are to be delivered by providing notice
thereof in the manner set forth in the Purchase Agreement.

19.              Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect.

20.              Attorneys’ Fees. Without limiting any other provision contained
herein, in the event of any action at law or in equity to enforce or interpret
the terms of this Agreement, the parties agree that the party who is awarded the
most money (which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
party) shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses. Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

21.              Construction and Interpretation. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and each
party has been represented by its or its own legal counsel. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

22.              Successor and Assigns; Assignment. The terms and provisions of
this Agreement shall be binding upon, and, subject to the provisions of this
Section, the benefits thereof shall insure to, the parties hereto and their
respective successors and assigns; provided, however, that the rights, interests
or obligations of Company hereunder may not be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
the Pledgor, which consent may be withheld at the sole discretion of the
Pledgor; provided, however, that in the case of a merger, sale of substantially
all of Company’s assets or other corporate reorganization, the Pledgor shall not
unreasonably withhold, condition or delay such consent.

 48 

 



23.              Severability. If any part of this Agreement is construed to be
in violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted by law and the balance of this
Agreement shall remain in full force and effect.

24.              Entire Agreement. This Agreement, together with the Purchase
Agreement and Notes and all other Transaction Documents, constitute and contain
the entire agreement between Company and the Pledgor and supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.

25.              Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same Agreement. Delivery
of an executed counterpart of this Agreement by facsimile or email shall be
equally as effective as delivery of an original executed counterpart of this
Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

 49 

 

 

IN WITNESS WHEREOF, the Pledgor and Company have caused this Agreement to be
duly executed and delivered by their officers thereunto, as applicable, duly
authorized as of the date first written above.

PLEDGOR:

 

Chicago Venture Partners, L.P.

 

By: Chicago Venture Management, L.L.C.,

its General Partner

 

By:  CVM, Inc., its Manager

 

By:                

John M. Fife, President

 

 

 

COMPANY:

 

Drone Guarder, Inc.

 

 

By:               

Printed Name:              

Title:              

 



 50 

 



 

THIS WARRANT AND THE COMMON STOCK ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON STOCK
ISSUABLE HEREUNDER MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR ANY
SHARES ISSUABLE HEREUNDER UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO DRONE GUARDER, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

DRONE GUARDER, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

1.                  Issuance. For good and valuable consideration as set forth
in the Purchase Agreement (as defined below), including without limitation the
Initial Cash Purchase Price (as defined in the Purchase Agreement), the receipt
and sufficiency of which are hereby acknowledged by Drone Guarder, Inc., a
Nevada corporation (“Company”); Chicago Venture Partners, L.P., a Utah limited
partnership, its successors and/or registered assigns (“Investor”), is hereby
granted the right to purchase at any time on or after the Issue Date (as defined
below) until the date which is the last calendar day of the month in which the
fifth anniversary of the Issue Date occurs (the “Expiration Date”), a number of
fully paid and non-assessable shares (the “Warrant Shares”) of Company’s common
stock, par value $0.001 per share (the “Common Stock”), equal to $222,500.00
divided by the Market Price (as of the Issue Date), as such number may be
adjusted from time to time pursuant to the terms and conditions of this Warrant
to Purchase Shares of Common Stock (this “Warrant”).

This Warrant is being issued pursuant to the terms of that certain Securities
Purchase Agreement dated October 17, 2017, to which Company and Investor are
parties (as the same may be amended from time to time, the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference. Moreover, to the
extent any defined terms herein are defined in any other Transaction Document
(as so noted herein), such defined term shall remain applicable in this Warrant
even if the other Transaction Document has been released, satisfied, or is
otherwise cancelled.

This Warrant was issued to Investor on October 17, 2017 (the “Issue Date”). For
the avoidance of doubt, the Initial Cash Purchase Price constitutes payment in
full for this Warrant.

2.                  Exercise of Warrant.

2.1.            General.

(a)                This Warrant is exercisable in whole or in part at any time
and from time to time commencing on the Issue Date and ending on the Expiration
Date. Such exercise shall be effectuated by submitting to Company (either by
delivery to Company or by email or facsimile transmission) a completed and
signed Notice of Exercise substantially in the form attached to this Warrant as
Exhibit A (the “Notice of Exercise”). The date a Notice of Exercise is either
faxed, emailed or delivered to Company shall be the “Exercise Date,” provided
that, if such exercise represents the full exercise of the outstanding balance
of this Warrant, Investor shall tender this Warrant to Company within five (5)
Trading Days thereafter, but only if the Delivery Shares to be delivered
pursuant to the Notice of Exercise have been delivered to Investor as of such
date. The Notice of Exercise shall be executed by Investor and shall indicate
(i) the number of Delivery Shares to be issued pursuant to such exercise, and
(ii) if applicable (as provided below), whether the exercise is a cashless
exercise.

 51 

 

 

(b)               Notwithstanding any other provision contained herein or in any
other Transaction Document to the contrary, at any time prior to the Expiration
Date, Investor may elect a “cashless” exercise of this Warrant for any Warrant
Shares whereby Investor shall be entitled to receive a number of shares of
Common Stock equal to (i) the excess of the Current Market Value over the
aggregate Exercise Price of the Exercise Shares, divided by (ii) the Adjusted
Price.

(c)                If the Notice of Exercise form elects a “cash” exercise, the
Exercise Price per share of Common Stock for the Delivery Shares shall be
payable, at the election of Investor, in cash or by certified or official bank
check or by wire transfer in accordance with instructions provided by Company at
the request of Investor.

(d)               Upon the appropriate payment to Company, if any, of the
Exercise Price for the Delivery Shares, Company shall promptly, but in no case
later than the date that is three (3) Trading Days following the date the
Exercise Price is paid to Company (or with respect to a “cashless exercise,” the
date that is three (3) Trading Days following the Exercise Date) (the “Delivery
Date”), deliver or cause Company’s Transfer Agent to deliver the applicable
Delivery Shares electronically via the DWAC system to the account designated by
Investor on the Notice of Exercise. If for any reason Company is not able to so
deliver the Delivery Shares via the DWAC system, notwithstanding its best
efforts to do so, such shall constitute a breach of this Warrant, and Company
shall instead, on or before the applicable date set forth above in this
subsection, issue and deliver to Investor or its broker (as designated in the
Notice of Exercise), via reputable overnight courier, a certificate, registered
in the name of Investor or its designee, representing the applicable number of
Delivery Shares. For the avoidance of doubt, Company has not met its obligation
to deliver Delivery Shares within the required timeframe set forth above unless
Investor or its broker, as applicable, has actually received the Delivery Shares
(whether electronically or in certificated form) no later than the close of
business on the latest possible delivery date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event Company or its Transfer Agent refuses
to deliver any Delivery Shares to Investor on grounds that such issuance is in
violation of Rule 144 under the 1933 Act (as defined below) (“Rule 144”),
Company shall deliver or cause its Transfer Agent to deliver the applicable
Delivery Shares to Investor with a restricted securities legend, but otherwise
in accordance with the provisions of this Section 2.1(d). In conjunction
therewith, Company will also deliver to Investor a written opinion from its
counsel or its Transfer Agent’s counsel opining as to why the issuance of the
applicable Delivery Shares violates Rule 144.

(e)                If Delivery Shares are delivered later than as required under
subsection (d) immediately above, Company agrees to pay, in addition to all
other remedies available to Investor in the Transaction Documents, a late charge
equal to the greater of (i) $500.00 and (ii) 2% of the product of (1) the number
of shares of Common Stock not issued to Investor on a timely basis and to which
Investor is entitled multiplied by (2) the VWAP of the Common Stock on the
Trading Day immediately preceding the last possible date which Company could
have issued such shares of Common Stock to Investor without violating this
Warrant, rounded to the nearest multiple of $100.00 (such resulting amount, the
“Warrant Share Value”) (but in any event the cumulative amount of such late fees
for each exercise shall not exceed 200% of the Warrant Share Value), per Trading
Day until such Warrant Shares are delivered (the “Late Fees”). Company
acknowledges and agrees that the failure to timely deliver Delivery Shares
hereunder is a material breach of this Warrant and that the Late Fees are
properly charged as liquidated damages to compensate Investor for such breach.
Company shall pay any Late Fees incurred under this subsection in immediately
available funds upon

 52 

 

 

demand; provided, however, that, so long as the Note is outstanding, at the
option of Investor, such amount owed may be added to the principal amount of the
Note. Furthermore, in the event that Company fails for any reason to effect
delivery of the Delivery Shares as required under subsection (d) immediately
above, Investor may revoke all or part of the relevant Warrant exercise by
delivery of a notice to such effect to Company, whereupon Company and Investor
shall each be restored to their respective positions immediately prior to the
exercise of the relevant portion of this Warrant, except that the Late Fees
described above shall be payable through the date notice of revocation or
rescission is given to Company. Finally, in the event Company fails to deliver
any Delivery Shares to Investor for a period of ninety (90) days from the
Delivery Date, Investor may elect, in its sole discretion, to stop the
accumulation of the Late Fees as of such date and require Company to pay to
Investor a cash amount equal to (i) the total amount of all Late Fees that have
accumulated prior to the date of Investor’s election, plus (ii) the product of
the number of Delivery Shares deliverable to Investor on such date if it were to
exercise this Warrant with respect to the remaining number of Exercise Shares as
of such date multiplied by the Closing Trade Price of the Common Stock on the
Delivery Date (the “Cash Settlement Amount”). At such time as Investor makes an
election to require Company to pay to it the Cash Settlement Amount, such
obligation of Company shall be a valid and binding obligation of Company and
shall for all purposes be deemed to be a debt obligation of Company owed to
Investor as of the date it makes such election. Upon Company’s payment of the
Cash Settlement Amount to Investor, this Warrant shall be deemed to have been
satisfied. In addition, and for the avoidance of doubt, even if Company could
not deliver the number of Delivery Shares deliverable to Investor if it were to
exercise this Warrant with respect to the remaining number of Exercise Shares on
the date of repayment due to the provisions of Section 2.2, the provisions of
Section 2.2 will not apply with respect to Company’s payment of the Cash
Settlement Amount.

(f)                Investor shall be deemed to be the holder of the Delivery
Shares (not including any Ownership Limitation Shares (as defined below))
issuable to it in accordance with the provisions of this Section 2.1 on the
Exercise Date.

2.2.            Ownership Limitation. Notwithstanding anything to the contrary
contained in this Warrant or the other Transaction Documents, if at any time
Investor shall or would be issued shares of Common Stock, but such issuance
would cause Investor (together with its affiliates) to own a number of shares
exceeding 4.99% of the number of shares of Common Stock outstanding on such date
(the “Maximum Percentage”), Company must not issue to Investor shares of Common
Stock which would exceed the Maximum Percentage. The shares of Common Stock
issuable to Investor that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. In such event, Company
shall reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the foregoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
is less than $10,000,000.00. Notwithstanding any other provision contained
herein, if the term “4.99%” is replaced with “9.99%” pursuant to the preceding
sentence, such change to “9.99%” shall be permanent. By written notice to
Company, Investor may increase, decrease or waive the Maximum Percentage as to
itself but any such waiver will not be effective until the 61st day after
delivery thereof. The foregoing 61-day notice requirement is enforceable,
unconditional and non-waivable and shall apply to all affiliates and assigns of
Investor.

 53 

 

 

3.                  Mutilation or Loss of Warrant. Upon receipt by Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, Company will execute and deliver to
Investor a new Warrant of like tenor and date and any such lost, stolen,
destroyed or mutilated Warrant shall thereupon become void.

4.                  Rights of Investor. Investor shall not, by virtue of this
Warrant alone, be entitled to any rights of a stockholder in Company, either at
law or in equity, and the rights of Investor with respect to or arising under
this Warrant are limited to those expressed in this Warrant and are not
enforceable against Company except to the extent set forth herein.

5.                  Protection Against Dilution and Other Adjustments.

5.1.            Capital Adjustments. If Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price and other applicable amounts, but the
aggregate purchase price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 5.1 shall become effective automatically at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

5.2.            Reclassification, Reorganization and Consolidation. In case of
any reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

5.3.            Subsequent Equity Sales. If Company or any subsidiary thereof,
as applicable, at any time and from time to time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise dispose of, sell or issue (or announce any offer,
sale, grant or any option to purchase or other disposition of) any Common Stock
(including any Common Stock issued under the Note, whether upon any type of
conversion or any Deemed Issuance), debt, warrants, options, preferred shares or
other instruments or securities which are convertible into or exercisable for
shares of Common Stock (together herein referred to as “Equity Securities”), at
an effective price per share less than the Exercise Price (such lower price, the
“Base Share Price”, and any such issuance, a “Dilutive Issuance”) (if the holder
of the Common Stock or Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the Exercise Price,

 54 

 

 

such issuance shall be deemed to have occurred for less than the Exercise Price
on such date of the Dilutive Issuance), then (a) the Exercise Price shall be
reduced and only reduced to equal the Base Share Price, and (b) the number of
Warrant Shares issuable upon the exercise of this Warrant shall be increased to
an amount equal to the number of Warrant Shares Investor could purchase
hereunder for an aggregate Exercise Price, as reduced pursuant to subsection (a)
above, equal to the aggregate Exercise Price payable immediately prior to such
reduction in Exercise Price, provided that the increase in the number of
Exercise Shares issuable under this Warrant made pursuant to this Section 5.3
shall not at any time exceed a number equal to five (5) times the number of
Exercise Shares issuable under this Warrant as of the Issue Date (for the
avoidance of doubt, the foregoing cap on the number of Exercise Shares issuable
hereunder shall only apply to adjustments made pursuant to this Section 5.3 and
shall not apply to adjustments made pursuant to Sections 5.1, 5.2 or any other
section of this Warrant). Such adjustments shall be made whenever such Common
Stock or Equity Securities are issued. Company shall notify Investor, in
writing, no later than the Trading Day following the issuance of any Common
Stock or Equity Securities subject to this Section 5.3, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price, or other pricing terms (such notice, the “Dilutive Issuance Notice”).
Dilutive Issuance Notices shall be in the form set forth in Section 6 below. For
purposes of clarification, whether or not Company provides a Dilutive Issuance
Notice pursuant to this Section 5.3, upon the occurrence of any Dilutive
Issuance, after the date of such Dilutive Issuance, Investor is entitled to
receive the increased number of Warrant Shares provided for in subsection (b)
above at an Exercise Price equal to the Base Share Price regardless of whether
Investor accurately refers to the Base Share Price in the Notice of Exercise.
Additionally, following the occurrence of a Dilutive Issuance, all references in
this Warrant to “Warrant Shares” shall be a reference to the Warrant Shares as
increased pursuant to subsection (b) above, and all references in this Warrant
to “Exercise Price” shall be a reference to the Exercise Price as reduced
pursuant to subsection (a) above, as the same may occur from time to time
hereunder.

5.4.            Exceptions to Adjustment. Notwithstanding the provisions of
Section 5.3, no adjustment to the Exercise Price shall be effected as a result
of an Excepted Issuance.

6.                  Certificate as to Adjustments. In each case of any
adjustment or readjustment in the number or kind of shares issuable on the
exercise of this Warrant, or in the Exercise Price, pursuant to the terms
hereof, Company at its expense will promptly cause its Chief Financial Officer
or other appropriate designee to compute such adjustment or readjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. Nothing
in this Section 6 shall be deemed to limit any other provision contained herein.

7.                  Transfer to Comply with the Securities Act. This Warrant and
the Warrant Shares have not been registered under the Securities Act of 1933, as
amended (the “1933 Act”). Neither this Warrant nor the Warrant Shares may be
sold, transferred, pledged or hypothecated without (a) an effective registration
statement under the 1933 Act relating to such security or (b) an opinion of
counsel reasonably satisfactory to Company that registration is not required
under the 1933 Act; provided, however, that the foregoing restrictions on
transfer shall not apply to the transfer of the Warrant to an affiliate of
Investor. Until such time as registration has occurred under the 1933 Act, each
certificate for this Warrant and any Warrant Shares shall contain a legend, in
form and substance satisfactory to counsel for Company, setting forth the
restrictions on transfer contained in this Section 7; provided, however, that
Company acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible Common Stock delivered hereunder as such Common
Stock is cleared and converted into electronic shares by the DTC, and nothing
contained herein shall be interpreted to the contrary. Upon receipt of a duly
executed assignment of this Warrant, Company shall register the transferee
thereon as the new holder on the books and records of Company and such
transferee shall be deemed a “registered holder” or “registered assign” for all
purposes hereunder, and shall have all the rights of Investor under this
Warrant. Until this Warrant is transferred on the books of Company, Company may
treat Investor as the absolute owner hereof for all purposes, notwithstanding
any notice to the contrary.

 55 

 

 

8.                  Notices. Any notice required or permitted hereunder shall be
given in the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by reference.

9.                  Supplements and Amendments; Whole Agreement. This Warrant
may be amended or supplemented only by an instrument in writing signed by the
parties hereto. This Warrant, together with the Purchase Agreement, contains the
full understanding of the parties hereto with respect to the subject matter
hereof and thereof and there are no representations, warranties, agreements or
understandings with respect to the subject matter hereof and thereof other than
as expressly contained herein and therein.

10.              Purchase Agreement; Arbitration of Disputes; Calculation
Disputes. This Warrant is subject to the terms, conditions and general
provisions of the Purchase Agreement, including without limitation the
Arbitration Provisions (as defined in the Purchase Agreement) set forth as an
exhibit to the Purchase Agreement. In addition, notwithstanding the Arbitration
Provisions, in the case of a dispute as to any Calculation (as defined in the
Purchase Agreement), such dispute will be resolved in the manner set forth in
the Purchase Agreement.

11.              Governing Law; Venue. This Warrant shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah. The provisions set forth in the
Purchase Agreement to determine the proper venue for any disputes are
incorporated herein by this reference.

12.              Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR IN ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

13.              Remedies. The remedies at law of Investor under this Warrant in
the event of any default or threatened default by Company in the performance of
or compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to Investor in the
Transaction Documents, at law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise without the obligation to post a bond.

14.              Liquidated Damages. Company and Investor agree that in the
event Company fails to comply with any of the terms or provisions of this
Warrant, Investor’s damages would be uncertain and difficult (if not impossible)
to accurately estimate because of the parties’ inability to predict future
interest rates, future share prices, future trading volumes and other relevant
factors. Accordingly, Investor and Company agree that any fees or other charges
assessed under this Warrant are not penalties but instead are intended by the
parties to be, and shall be deemed, liquidated damages (under Investor’s and
Company’s expectations that any such liquidated damages will tack back to the
Issue Date for purposes of determining the holding period under Rule 144.

 56 

 

 

15.              Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Signatures delivered via facsimile or email shall be
considered original signatures for all purposes hereof.

16.              Attorneys’ Fees. In the event of any arbitration, litigation or
dispute arising from this Warrant, the parties agree that the party who is
awarded the most money (which, for the avoidance of doubt, shall be determined
without regard to any statutory fines, penalties, fees, or other charges awarded
to any party) shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by said prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading.

17.              Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Warrant or the validity or enforceability of this Warrant in
any other jurisdiction.

18.              Time is of the Essence. Time is expressly made of the essence
with respect to each and every provision of this Warrant.

19.              Descriptive Headings. Descriptive headings of the sections of
this Warrant are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.

[Remainder of page intentionally left blank; signature page follows]

 

 57 

 

 

IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.

 

COMPANY:

 

Drone Guarder, Inc.

 

 

By:                

Printed Name:                

Title:                

 

 58 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Warrant, the following terms shall have the following
meanings:

A1.               “Adjusted Price” means the lower of (i) the Exercise Price (as
such Exercise Price may be adjusted from time to time pursuant to the terms of
this Warrant), and (ii) the Market Price.

A2.               “Approved Stock Plan” means any stock option plan which has
been approved by the board of directors of Company and is in effect as of the
Issue Date, pursuant to which Company’s securities may be issued to any
employee, officer or director for services provided to Company.

A3.               “Bloomberg” means Bloomberg L.P. (or if that service is not
then reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Investor and reasonably
satisfactory to Company).

A4.               “Closing Bid Price” and “Closing Trade Price” means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Investor and Company. If Investor and Company are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in the Purchase Agreement governing
Calculations. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

A5.               “Conversion Factor” means 70%, subject to the following
adjustments. If at any time the average of the three (3) lowest VWAPs in the
twenty (20) Trading Days immediately preceding any date of measurement is below
$0.10, then in such event the then-current Conversion Factor shall be
permanently reduced by 10% (subject to other reductions set forth in this
section). If at any time after the Issue Date, Company is not DWAC Eligible,
then the then-current Conversion Factor will automatically be permanently
reduced by 5%. If at any time after the Issue Date, the Delivery Shares are not
DTC Eligible, then the then-current Conversion Factor will automatically be
permanently reduced by an additional 5%. For example, the first time Company is
not DWAC Eligible, the Conversion Factor for future exercises thereafter will be
reduced from 70% to 65% for purposes of this example. If, thereafter, the
Delivery Shares are not DTC Eligible, the Conversion Factor for all future
exercises will automatically be permanently reduced from 65% to 60% for purposes
of this example.

A6.               “Current Market Value” means an amount equal to the Trade
Price multiplied by the number of Exercise Shares specified in the applicable
Notice of Exercise.

A7.               “Deemed Issuance” means an issuance of Common Stock that shall
be deemed to have occurred on the latest possible permitted date pursuant to the
terms of this Warrant or the Note in the event Company fails to deliver shares
of Common Stock as and when required.

A8.               “Delivery Shares” means those shares of Common Stock issuable
and deliverable upon the exercise or partial exercise, as the case may be, of
this Warrant.

A9.               “DTC” means the Depository Trust Company or any successor
thereto.



 59 

 

 

A10.           “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Investor’s brokerage firm for the benefit of Investor.

A11.           “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.

A12.           “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A13.           “DWAC Eligible” means that (a) Company’s Common Stock is eligible
at DTC for full services pursuant to DTC’s operational arrangements, including
without limitation transfer through DTC’s DWAC system, (b) Company has been
approved (without revocation) by the DTC’s underwriting department, (c)
Company’s transfer agent is approved as an agent in the DTC/FAST Program, (d)
the Delivery Shares are otherwise eligible for delivery via DWAC; (e) Company
has previously delivered all Delivery Shares to Investor via DWAC; and (f)
Company’s transfer agent does not have a policy prohibiting or limiting delivery
of the Delivery Shares via DWAC.

A14.           “Excepted Issuances” means any shares of Common Stock, options,
or convertible securities issued or issuable in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuance pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Issue Date.

A15.           “Exercise Price” means $0.25 per share of Common Stock, as the
same may be adjusted from time to time pursuant to the terms and conditions of
this Warrant.

A16.           “Exercise Shares” means those Warrant Shares subject to an
exercise of this Warrant by Investor. By way of illustration only and without
limiting the foregoing, if (i) this Warrant is initially exercisable for
4,180,000 Warrant Shares and Investor has not previously exercised this Warrant,
and (ii) Investor were to make a cashless exercise with respect to 5,000 Warrant
Shares pursuant to which 6,000 Delivery Shares would be issuable to Investor,
then (1) this Warrant shall be deemed to have been exercised with respect to
5,000 Exercise Shares, (2) this Warrant would remain exercisable for 4,175,000
Warrant Shares, and (3) this Warrant shall be deemed to have been exercised with
respect to 6,000 Delivery Shares.

A17.           “Market Capitalization” means the product equal to (a) the
average VWAP of the Common Stock for the immediately preceding fifteen (15)
Trading Days, multiplied by (b) the aggregate number of outstanding shares of
Common Stock as reported on Company’s most recently filed Form 10-Q or Form
10-K.

A18.           “Market Price” means the Conversion Factor multiplied by the
average of the three (3) lowest VWAPs in the twenty (20) Trading Days
immediately preceding the applicable date of exercise. By way of example only,
if the Conversion Factor were 75% and the average of the three lowest Closing
Bid Prices in the twenty (20) Trading Days immediately preceding the applicable
date of exercise were $1.00 then the Market Price would be $0.75 (75% x $1.00).

A19.           “Note” means that certain Convertible Promissory Note issued by
Company to Investor pursuant to the Purchase Agreement, as the same may be
amended from time to time, and including any promissory note(s) that replace or
are exchanged for such referenced promissory note.

A20.           “Trade Price” means the higher of: (i) the Closing Trade Price of
the Common Stock on the Issue Date; and (ii) the VWAP of the Common Stock for
the Trading Day that is two (2) Trading Days prior to the Exercise Date.

A21.           “Trading Day” means any day the New York Stock Exchange is open
for trading.

A22.           “Transaction Documents” means the Purchase Agreement, the Note,
this Warrant, and all other documents, certificates, instruments and agreements
entered into or delivered in conjunction therewith, as the same may be amended
from time to time.

A23.           “VWAP” means the volume-weighted average price of the Common
Stock on the principal market for a particular Trading Day or set of Trading
Days, as the case may be, as reported by Bloomberg.



 60 

 

 



EXHIBIT A

 

NOTICE OF EXERCISE OF WARRANT

 

TO: DRONE GUARDER, INC.

ATTN: _______________

VIA FAX TO: ( )______________ EMAIL: ______________

 

The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of October 17, 2017 (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of Drone Guarder, Inc., and tenders herewith payment in accordance with
Section 2 of the Warrant, as follows:

 

_______ CASH: $__________________________ = (Exercise Price x Delivery Shares)

 

_______ Payment is being made by:

 

_____ enclosed check

_____ wire transfer

_____ other

 

_______ CASHLESS EXERCISE:

 

Net number of Delivery Shares to be issued to Investor: ______*

 

* based on: Current Market Value - (Exercise Price x Exercise Shares)

Adjusted Price

Where:

Trade Price [“TP”] = $____________

Exercise Shares = _____________

Current Market Value [TP x Exercise Shares] = $____________

Exercise Price = $____________

Adjusted Price = $____________

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.

 

It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.

 

As contemplated by the Warrant, this Notice of Exercise is being sent by email
or by facsimile to the fax number and officer indicated above.

 

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.



 

To the extent the Delivery Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Delivery Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:

 

_____________________________________

_____________________________________

_____________________________________

 

 

 

Dated: _____________________

 

___________________________

[Name of Investor]

 

By:________________________







 61 

 

